Exhibit 10.12

 

LEASE

 

 

BETWEEN

 

 

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

 

 

AND

 

 

GENOMIC HEALTH, INC. (TENANT)

 

 

 

SEAPORT CENTRE

 

Redwood City, California

 

 



Error! Unknown document property name.

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

PAGE

ARTICLE ONE - BASIC LEASE PROVISIONS

 


1

1.01 BASIC LEASE PROVISIONS

 


1

1.02 ENUMERATION OF EXHIBITS & RIDER(S)

 


2

1.03 DEFINITIONS

 


2

ARTICLE TWO - PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND
PARKING

 


6

2.01 LEASE OF PREMISES

 


6

2.02 TERM

 


6

2.03 FAILURE TO GIVE POSSESSION

 


6

2.04 AREA OF PREMISES

 


6

2.05 CONDITION OF PREMISES

 


6

2.06 COMMON AREAS & PARKING

 


6

ARTICLE THREE - RENT

 


7

ARTICLE FOUR - OPERATING EXPENSES RENT ADJUSTMENTS AND PAYMENTS

 


7

4.01 TENANT’S SHARE OF OPERATING EXPENSES

 


7

4.02 RENT ADJUSTMENTS

 


8

4.03 STATEMENT OF LANDLORD

 


8

4.04 BOOKS AND RECORDS

 


8

4.05 TENANT OR LEASE SPECIFIC TAXES

 


8

ARTICLE FIVE - SECURITY

 


9

ARTICLE SIX -UTILITIES & SERVICES

 


10

6.01 LANDLORD'S GENERAL SERVICES

 


10

6.02 TENANT TO OBTAIN & PAY DIRECTLY

 


10

6.03 TELEPHONE SERVICES

 


10

6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

 


10

6.05 INTENTIONALLY OMITTED

 


11

6.06 SIGNAGE

 


11

ARTICLE SEVEN - POSSESSION, USE AND CONDITION OF PREMISES

 


11

7.01 POSSESSION AND USE OF PREMISES

 


11

7.02 HAZARDOUS MATERIAL

 


12

7.03 LANDLORD ACCESS TO PREMISES; APPROVALS

 


13

7.04 QUIET ENJOYMENT

 


14

ARTICLE EIGHT – MAINTENANCE & HVAC

 


14

8.01 LANDLORD'S MAINTENANCE

 


14

8.02 TENANT'S MAINTENANCE

 


14

ARTICLE NINE - ALTERATIONS AND IMPROVEMENTS

 


15

9.01 TENANT ALTERATIONS

 


15

9.02 LIENS

 


15

ARTICLE TEN - ASSIGNMENT AND SUBLETTING

 


16

10.01 ASSIGNMENT AND SUBLETTING

 


16

10.02 RECAPTURE

 


17

10.03 EXCESS RENT

 


17

10.04 TENANT LIABILITY

 


18

10.05 ASSUMPTION AND ATTORNMENT

 


18

ARTICLE ELEVEN - DEFAULT AND REMEDIES

 


18

11.01 EVENTS OF DEFAULT

 


18

11.02 LANDLORD'S REMEDIES

 


19

11.03 ATTORNEY'S FEES

 


20

11.04 BANKRUPTCY

 


20

11.05 LANDLORD’S DEFAULT

 


21

ARTICLE TWELVE - SURRENDER OF PREMISES

 


21

12.01 IN GENERAL

 


21

12.02 LANDLORD'S RIGHTS

 


21

ARTICLE THIRTEEN - HOLDING OVER

 


21

 





9972653

{2041-0737/00541709;8}

 

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

ARTICLE FOURTEEN - DAMAGE BY FIRE OR OTHER CASUALTY

 


21

14.01 SUBSTANTIAL UNTENANTABILITY

 


21

14.02 INSUBSTANTIAL UNTENANTABILITY

 


22

14.03 RENT ABATEMENT

 


22

14.04 WAIVER OF STATUTORY REMEDIES

 


22

ARTICLE FIFTEEN - EMINENT DOMAIN

 


22

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART

 


22

15.02 TAKING OF PART

 


23

15.03 COMPENSATION

 


23

ARTICLE SIXTEEN - INSURANCE

 


23

16.01 TENANT'S INSURANCE

 


23

16.02 FORM OF POLICIES

 


23

16.03 LANDLORD'S INSURANCE

 


23

16.04 WAIVER OF SUBROGATION

 


24

16.05 NOTICE OF CASUALTY

 


24

ARTICLE SEVENTEEN - WAIVER OF CLAIMS AND INDEMNITY

 


24

17.01 WAIVER OF CLAIMS

 


24

17.02 INDEMNITY BY TENANT

 


25

17.03 WAIVER OF CONSEQUENTIAL DAMAGES

 


25

ARTICLE EIGHTEEN - RULES AND REGULATIONS

 


25

18.01 RULES

 


25

18.02 ENFORCEMENT

 


25

ARTICLE NINETEEN - LANDLORD'S RESERVED RIGHTS

 


25

ARTICLE TWENTY - ESTOPPEL CERTIFICATE

 


26

20.01 IN GENERAL

 


26

20.02 ENFORCEMENT

 


26

ARTICLE TWENTY‑ONE – INTENTIONALLY OMITTED

 


26

ARTICLE TWENTY‑TWO - REAL ESTATE BROKERS

 


26

ARTICLE TWENTY‑THREE - MORTGAGEE PROTECTION

 


26

23.01 SUBORDINATION AND ATTORNMENT

 


26

23.02 MORTGAGEE PROTECTION

 


27

ARTICLE TWENTY‑FOUR - NOTICES

 


27

ARTICLE TWENTY-FIVE - EXERCISE FACILITY

 


27

ARTICLE TWENTY-SIX – OFAC

 


27

ARTICLE TWENTY‑SEVEN - MISCELLANEOUS

 


28

27.01 LATE CHARGES

 


28

27.02 NO JURY TRIAL; VENUE; JURISDICTION

 


28

27.03 DEFAULT UNDER OTHER LEASE

 


28

27.04 OPTION

 


28

27.05 TENANT AUTHORITY

 


29

27.06 ENTIRE AGREEMENT

 


29

27.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

 


29

27.08 EXCULPATION

 


29

27.09 ACCORD AND SATISFACTION

 


29

27.10 LANDLORD'S OBLIGATIONS ON SALE OF BUILDING

 


29

27.11 BINDING EFFECT

 


29

27.12 CAPTIONS

 


29

27.13 TIME; APPLICABLE LAW; CONSTRUCTION

 


29

27.14 ABANDONMENT

 


29

27.15 LANDLORD'S RIGHT TO PERFORM TENANT'S DUTIES

 


30

27.16 SECURITY SYSTEM

 


30

27.17 NO LIGHT, AIR OR VIEW EASEMENTS

 


30

27.18 RECORDATION

 


30

27.19 SURVIVAL

 


30

27.20 EXHIBITS OR RIDERS

 


30

27.21 DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST

 


30

27.22 UTILITY USAGE INFORMATION

 


30

 

 



9972653

{2041-0737/00541709;8}

 

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

LEASE

 

ARTICLE ONE

BASIC LEASE PROVISIONS

 

1.01BASIC LEASE PROVISIONS

 

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

 

(1)        BUILDING AND ADDRESS:  Building Number 7, located in Phase I
(“Tenant’s Phase”) of Seaport Centre.  As of the Date of Lease, the Building has
a street address of 501 Galveston Drive, Redwood City, California  94063

 

(2)        LANDLORD AND ADDRESS:

 

Metropolitan Life Insurance Company,

a New York corporation

 

Notices to Landlord shall be addressed:

 

Metropolitan Life Insurance Company

c/o Seaport Centre Manager

701 Chesapeake Drive

Redwood City, CA 94063

 

with copies to the following:

 

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA  94105

Attention:  Director, EIM

 

and

 

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA  94105

Attention:  Associate General Counsel

 

(3)        TENANT; CURRENT ADDRESS & TAX ID:

 

 

(a) 

Name:

Genomic Health, Inc. (“Genomic Health”)

 

(b)

State of incorporation:

a Delaware corporation

 

(c)

Tax Identification Number:

77-0552594

Tenant shall notify Landlord of any change in the foregoing.

 

Notices to Tenant shall be addressed:

 

Genomic Health, Inc.

301 Penobscot Drive

Redwood City, CA 94063

Attention:  Chief Financial Officer

 

(4)        DATE OF LEASE:  as of November 11, 2015

 

(5)        LEASE TERM:  Eighty-one (81) months

 

(6)        COMMENCEMENT DATE:  The date which is the earlier to occur of (i) the
date that Tenant first commence business operations in the Premises, or (ii)
July 1, 2016.

 

(7)        EXPIRATION DATE:  Eighty-one (81) months after the Commencement Date.





9972653

{2041-0737/00541709;8}

1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

(8)        MONTHLY BASE RENT (initial monthly installment due upon Tenant’s
execution):

 

Period from/to

    

Monthly

 

 

 

Months 01 – 6*

 

$86,641.48

Months 7 – 18

 

$89,240.72

Months 19 – 30

 

$91,917.95

Months 31 – 42

 

$94,675.48

Months 43 – 54

 

$97,515.75

Months 55 – 66

 

$100,441.22

Months 67 – 78

 

$103,454.46

Months 79 – 81

 

$106,558.09

 

(9)        RENT ADJUSTMENT DEPOSIT:  The Rent Adjustment Deposit (at the initial
monthly rate, until further notice) shall be Sixteen Thousand Two Hundred Six
and 32/100 Dollars ($16,206.32) and is due upon Tenant’s execution.

 

(10)        RENTABLE AREA OF THE PREMISES: 31,166 square feet

 

(11)        RENTABLE AREA OF THE BUILDING: 31,166 square feet

 

(12)        RENTABLE AREA OF THE PHASE: 301,852 square feet

 

(13)        RENTABLE AREA OF THE PROJECT: 537,444 square feet

 

(14)        SECURITY:  The cash and/or Letter of Credit in the amount of Three
Hundred Nineteen Thousand Six Hundred Seventy-Four and 27/100 ($319,674.27) (and
any proceeds of the Letter of Credit drawn and held by Landlord) as provided in
Article 5.

 

(15)        SUITE NUMBER &/OR ADDRESS OF PREMISES:  501 Galveston Drive, Redwood
City, CA 94063

 

(16)        TENANT'S SHARE:

 

Tenant's Building Share:

    

100%

Tenant's Phase Share:

 

10.32%

Tenant's Project Share:

 

5.80%

 

(17)        TENANT'S USE OF PREMISES:      General office use;
biotechnology/pharmaceutical research and development, assembly, biotechnical or
pharmaceutical manufacturing, and warehousing.

 

(18)        PARKING SPACES:102

 

(19)        BROKERS:

 

 

 

 

Landlord's Broker:

    

Newmark Cornish & Carey

Tenant's Broker:

 

Kidder Mathews

 

1.02       ENUMERATION OF EXHIBITS & RIDER(S)

 

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

 

EXHIBIT A  Plan of Premises

EXHIBIT B  Workletter Agreement

EXHIBIT C  Site Plan of Project

EXHIBIT D  Permitted Hazardous Material

EXHIBIT E  Form of Letter of Credit Acceptable from Silicon Valley Bank

EXHIBIT F  Fair Market Value

EXHIBIT G Tenant’s Personal Property

EXHIBIT H  Form of Letter of Credit

 

RIDER 1      Commencement Date Agreement

RIDER 2      Additional Provisions

 

1.03       DEFINITIONS

 

For purposes hereof, the following terms shall have the following meanings:

 

ADJUSTMENT YEAR:  The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

 

AFFILIATE:  Any Person (as defined below) which is controlled by, controls, or
is under common control with Tenant.  The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity.  For purposes of this definition, the word "control," means, with
respect to a Person that is a corporation or a limited liability company, the
right to exercise, directly or indirectly, more than sixty percent (60%) of the
voting rights attributable to the

9972653

{2041-0737/00541709;8}

2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



shares or membership interests of the controlled Person and, with respect to a
Person that is not a corporation, the possession, directly or indirectly, of the
power at all times to direct or cause the direction of the management of the
controlled Person.

 

BUILDING: The building in which the Premises is located, as specified in Section
1.01(1).

 

BUILDING OPERATING EXPENSES:  Those Operating Expenses described in Section
4.01.

 

COMMENCEMENT DATE:  The date specified in Section 1.01(6).

 

COMMON AREAS:  All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

 

DECORATION:  Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building's systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

 

DEFAULT RATE:  Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

 

DELIVERY DATE:  The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

 

ENVIRONMENTAL LAWS:  All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).

 

EXPIRATION DATE:  The date specified in Section 1.01(7) unless changed by
operation of Article Two or Rider 2.

 

FORCE MAJEURE:  Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

 

HAZARDOUS MATERIAL:  Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.

 

INDEMNITEES:  Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

 

LAND:  The parcel(s) of real estate on which the Building and Project are
located.

 

LANDLORD WORK:  The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in the Workletter attached hereto.

 

LAWS OR LAW:  All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant's activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

 

LEASE:  This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

 

LEASE YEAR:  The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

 

MONTHLY BASE RENT:  The monthly rent specified in Section 1.01(8).

 

MORTGAGEE:  Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

 

NATIONAL HOLIDAYS:  New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.

 

OPERATING EXPENSES:  All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other

9972653

{2041-0737/00541709;8}

3

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



expenses pursuant to any covenants, conditions and restrictions, or any
reciprocal easements, or any owner’s association now or hereafter affecting the
Project; provided however that with respect to any expenses, dues, assessments
and other expenses pursuant to any covenants, conditions and restrictions, or
any reciprocal easements, or any owner’s association hereafter affecting the
Project, then such costs and expenses shall only be deemed to be Operating
Expenses to the extent that such costs or expenses could otherwise be deemed to
be Operating Expenses pursuant to the provisions set forth in this
section).  Operating Expenses shall be allocated among the categories of Project
Operating Expenses, Building Operating Expenses or Phase Operating Expenses as
provided in Article Four.  If any Operating Expense relates to more than one
calendar year, such expense shall be proportionately allocated among such
related calendar years.  Operating Expenses shall include the following, by way
of illustration only and not limitation: (1) all Taxes; (2) all insurance
premiums and other costs (including deductibles), including the cost of rental
insurance; (3) all license, permit and inspection fees; (4) all costs of
utilities, fuels and related services, including water, sewer, light, telephone,
power and steam connection, service and related charges; (5) all costs to
repair, maintain and operate heating, ventilating and air conditioning systems,
including preventive maintenance incurred by Landlord, if any; (6) all
janitorial, landscaping and security services; (7) all wages, salaries, payroll
taxes, fringe benefits and other labor costs, including the cost of workers'
compensation and disability insurance; (8) all costs of operation, maintenance
and repair of all parking facilities and other common areas; (9) all supplies,
materials, equipment and tools; (10) dues, assessments and other expenses
pursuant to any covenants, conditions and restrictions, or any reciprocal
easements, or any owner’s association now or hereafter affecting the Project;
(11) modifications to the Building or the Project occasioned by Laws now or
hereafter in effect, but only as amortized over the useful life of the capital
item as reasonably determined by Landlord; (12) the total charges of any
independent contractors employed in the care, operation, maintenance, repair,
leasing and cleaning of the Project, including landscaping, roof maintenance,
and repair, maintenance and monitoring of life‑safety systems, plumbing systems,
electrical wiring and Project signage; (13) the cost of accounting services
necessary to compute the rents and charges payable by tenants at the Project;
(14) exterior window and exterior wall cleaning and painting; (15) managerial
and administrative expenses; (16) all costs in connection with the exercise
facility at the Project; (17) all costs and expenses related to Landlord's
retention of consultants in connection with the routine review, inspection,
testing, monitoring, analysis and control of Hazardous Material, and retention
of consultants in connection with the clean-up of Hazardous Material (to the
extent not recoverable from a particular tenant of the Project), and all costs
and expenses related to the implementation of recommendations made by such
consultants concerning the use, generation, storage, manufacture, production,
storage, release, discharge, disposal or clean-up of Hazardous Material on,
under or about the Premises or the Project (to the extent not recoverable from a
particular tenant of the Project); (18) all capital improvements made for the
purpose of reducing or controlling other Operating Expenses, and all other
capital expenditures, but only as amortized over the useful life of such capital
improvement as reasonably determined by Landlord, together with interest on the
unamortized portion; (19) all property management costs and fees, including all
costs in connection with the Project property management office; and (20) all
fees or other charges incurred in conjunction with voluntary or involuntary
membership in any energy conservation, air quality, environmental, traffic
management or similar organizations.  Operating Expenses shall not include:  (a)
costs of alterations of space to be occupied by new or existing tenants of the
Project; (b) depreciation charges; (c) interest and principal payments on loans
(except for loans for capital expenditures or improvements which Landlord is
allowed to include in Operating Expenses as provided above); (d) ground rental
payments; (e) real estate brokerage and leasing commissions; (f) advertising and
marketing expenses; (g) costs of Landlord reimbursed by insurance proceeds; (h)
costs for which the Landlord is reimbursed by any other tenant or occupant of
the Building (other than payments comparable to Rent Adjustments hereunder) or
by any tenant’s insurance carrier or by anyone else, and electric power costs
for which any tenant directly contracts with the local public service company;
(i) expenses incurred in negotiating leases of other tenants in the Project or
enforcing lease obligations of other tenants in the Project; (j) Landlord's
property manager's corporate general overhead or corporate general
administrative expenses; (k) the wages and benefits of any employee who does not
devote substantially all of his or her employed time to the Building, Project or
Phase, unless such wages and benefits are prorated to reflect time spent on
operation and managing the Building, Project or Phase; (l) Landlord's corporate
general overhead or corporate general administrative expenses associated with
the operation of the business of the entity which constitutes the Landlord, as
the same are distinguished from the costs of operation of the Building, Project
or Phase; (m) executives’ salaries; (n) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (o) costs of Landlord’s charitable or
political contributions; (p) the costs of any Tenant Work (as defined in the
Workletter), (q) costs incurred in connection with Hazardous Materials to the
extent such Hazardous Materials were present on the Project prior to the
Delivery Date, and (r) the costs of maintaining compliance of the Common Areas
with all applicable Laws to the extent required by a governmental authority with
jurisdiction (except to the extent such compliance is triggered by the
application for any permit or approval required in connection with any of the
Tenant Additions  or is the responsibility of Tenant under this Lease, in which
events the Tenant shall be responsible for the costs of such compliance).

 

PHASE:  Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.

 

PHASE OPERATING EXPENSES:  Those Operating Expenses described in Section 4.01.

 

PREMISES:  The Premises consists of the entire Building, consisting of 31,166
square feet of Rentable Area as depicted on Exhibit A attached hereto.

 

PROJECT or PROPERTY:  As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing.  The
Project may also be referred to as the Property.  As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase.  Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project.  In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant’s Share.



9972653

{2041-0737/00541709;8}

4

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

PROJECT OPERATING EXPENSES:  Those Operating Expenses described in Section 4.01.

 

REAL PROPERTY:  The Property excluding any personal property.

 

RENT:  Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

 

RENT ADJUSTMENT:  Any amounts owed by Tenant for payment of Operating
Expenses.  The Rent Adjustments shall be determined and paid as provided in
Article Four.

 

RENT ADJUSTMENT DEPOSIT:  An amount equal to Landlord's estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year.  On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord's Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year.  The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in Section
1.01(9).  Nothing contained herein shall be construed to limit the right of
Landlord from time to time during any calendar year to revise its estimates of
Operating Expenses and to notify Tenant in writing thereof and of revision by
prospective adjustments in Tenant's Rent Adjustment Deposit payable over the
remainder of such year.  The last estimate by Landlord shall remain in effect as
the applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant
in writing of a change.

 

RENTABLE AREA OF THE BUILDING:  The amount of square footage set forth in
Section 1.01(11)

 

RENTABLE AREA OF THE PHASE:  The amount of square footage set forth in Section
1.01(12)

 

RENTABLE AREA OF THE PREMISES:  The amount of square footage set forth in
Section 1.01(10).

 

RENTABLE AREA OF THE PROJECT:  The amount of square footage set forth in Section
1.01(13), which represents the sum of the rentable area of all space intended
for occupancy in the Project.

 

SECURITY:  The cash and/or Letter of Credit specified in Section 1.01, if any,
paid or delivered to Landlord as security for Tenant's performance of its
obligations under this Lease, and any proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five. 

 

SUBSTANTIALLY COMPLETE:  The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.

 

TAXES:  All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges  of every kind or nature, whether general,
special, ordinary or extraordinary, which Landlord shall pay or become obligated
to pay because of or in connection with the ownership, leasing, management,
control or operation of the Property or any of its components (including any
personal property used in connection therewith), which may also include any
rental or similar taxes levied in lieu of or in addition to general real and/or
personal property taxes.  For purposes hereof, Taxes for any year shall be Taxes
which are assessed for any period of such year, whether or not such Taxes are
billed and payable in a subsequent calendar year.  There shall be included in
Taxes for any year the amount of all fees, costs and expenses (including
reasonable attorneys' fees) paid by Landlord during such year in seeking or
obtaining any refund or reduction of Taxes.  Taxes for any year shall be reduced
by the net amount of any tax refund received by Landlord attributable to such
year.  If a special assessment payable in installments is levied against any
part of the Property, Taxes for any year shall include only the installment of
such assessment and any interest payable or paid during such year.  Taxes shall
not include any federal or state inheritance, general income, gift or estate
taxes, except that if a change occurs in the method of taxation resulting in
whole or in part in the substitution of any such taxes, or any other assessment,
for any Taxes as above defined, such substituted taxes or assessments shall be
included in the Taxes.

 

TENANT ADDITIONS:  Collectively, Landlord Work, Tenant Work and Tenant
Alterations.  Tenant’s Personal Property (as set forth in Exhibit G hereto)
shall not be deemed to be included in the definition of Tenant Additions.

 

TENANT ALTERATIONS:  Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).

 

TENANT DELAY:  Any event or occurrence which delays the Substantial Completion
of the Landlord Work which is caused by or is described as follows:

 

(i)special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Workletter);

 

(ii)Tenant's delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;

 

(iii)failure to approve and pay for such work as Landlord undertakes to complete
at Tenant's expense;

 

(iv)the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or

 



9972653

{2041-0737/00541709;8}

5

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



(v)failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to the Wokletter including the failure to approve and pay for
such Landlord Work or other items if and to the extent the Workletter provides
they are to be approved or paid by Tenant.

 

TENANT’S FF&E:  The property of Tenant described in Section 5 of the Workletter.

 

TENANT’S PERSONAL PROPERTY:  Tenant’s property described on Exhibit G hereto.

 

TENANT WORK:  All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter.

 

TENANT’S BUILDING SHARE:  The share as specified in Section 1.01(16) and Section
4.01.

 

TENANT’S PHASE:  The Phase in which the Premises is located, as indicated in
Section 1.01(1).

 

TENANT’S PHASE SHARE:  The share as specified in Section 1.01(16) and Section
4.01.

 

TENANT’S PROJECT SHARE:  The share as specified in Section 1.01(16) and Section
4.01.

 

TENANT'S SHARE:  Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.

 

TERM:  The term of this Lease commencing on the Commencement Date and expiring
on the Expiration Date.

 

TERMINATION DATE:  The Expiration Date or such earlier date as this Lease
terminates or Tenant's right to possession of the Premises terminates.

 

WORKLETTER:  The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.

 

ARTICLE TWO

PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

 

2.01LEASE OF PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

 

2.02TERM  (See Rider 2)

 

2.03FAILURE TO GIVE POSSESSION  (See Rider 2)

 

2.04AREA OF PREMISES

 

Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.

 

2.05CONDITION OF PREMISES  (See Rider 2)

 

2.06COMMON AREAS & PARKING

 

(a)Right to Use Common Areas.  Tenant shall have the non-exclusive right, in
common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project.  The
rights of Tenant hereunder in and to the Common Areas shall at all times be
subject to the rights of Landlord and other tenants and owners in the Project
who use the same in common with Tenant, and it shall be the duty of Tenant to
keep all the Common Areas free and clear of any obstructions created or
permitted by Tenant or resulting from Tenant's operations.  Tenant shall not use
the Common Areas or common facilities of the Building or the Project, including
the Building's electrical room, parking lot or trash enclosures, for storage
purposes.  Nothing herein shall affect the right of Landlord at any time to
remove any persons not authorized to use the Common Areas or common facilities
from such areas or facilities or to prevent their use by unauthorized persons.

 

(b)Changes in Common Areas.  Landlord reserves the right, at any time and from
time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (iv) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that (x) such changes do not materially adversely affect
Tenant’s use of the Premises or increase Tenant’s costs hereunder, and (y)
reasonable access to the Premises and parking at or near the Project remains
available.

 

(c)Parking.  During the Term, Tenant shall have the right to use the number of
Parking Spaces specified in Section 1.01(18) for parking on an unassigned basis
on that portion of the Project designated by Landlord from time to time for
parking.  Tenant acknowledges and agrees that the parking spaces in the
Project's parking facility may include a mixture of spaces for compact vehicles
as well as full-size passenger automobiles, and that Tenant shall not use

9972653

{2041-0737/00541709;8}

6

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



parking spaces for vehicles larger than the striped size of the parking spaces. 
   Tenant shall comply with any and all parking rules and regulations if and as
from time to time established by Landlord.  Tenant shall not allow any vehicles
using Tenant's parking privileges to be parked, loaded or unloaded except in
accordance with this Section, including in the areas and in the manner
designated by Landlord for such activities.  If any vehicle owned or operated by
Tenant or any Tenant Parties (as defined in Article Seven) is using the parking
or loading areas contrary to any provision of this Section, Landlord shall have
the right, in addition to all other rights and remedies of Landlord under this
Lease, to remove or tow away the vehicle without prior notice to Tenant, and the
cost thereof shall be paid to Landlord within ten (10) business days after
notice from Landlord to Tenant.

 

ARTICLE THREE

RENT

 

Tenant agrees to pay to Landlord via wire transfer in accordance with
instructions set forth below (as modified by Landlord from time to time), or to
such other persons, or at such other places or in such manner designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease by means of
Tenant’s check payable to the order of Metropolitan Life Insurance
Company.  Monthly Base Rent shall be prorated for partial months within the
Term.  Unpaid Rent shall bear interest at the Default Rate from the date due
until paid.  Tenant's covenant to pay Rent shall be independent of every other
covenant in this Lease.  Until further notice to Tenant, Rent paid by wire
transfer shall be wired to:

 

Bank: JP Morgan Chase Bank, N.A.

Address: PO Box 659754 San Antonio, TX 78265-9754

Account Name: MLIC Seaport Centre II CBRE

Account number: 9132219065

ACH ABA #: 021000021

 

ARTICLE FOUR

OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

 

4.01TENANT’S SHARE OF OPERATING EXPENSES

 

Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.

 

(a)Tenant’s Project Share of Project Operating Expenses, which is the percentage
obtained by dividing the rentable square footage of the Premises by the rentable
square footage of the Project and as of the date hereof equals the percentage
set forth in Section 1.01(16);

 

(b)Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);

 

(c)Tenant’s Phase Share of Phase Operating Expenses, which is the percentage
obtained by dividing the aggregate rentable square footage of the Premises by
the total rentable square footage of Tenant’s Phase and as of the date hereof
equals the percentage set forth in Section 1.01(16);

 

(d)Project Operating Expenses shall mean all Operating Expenses that are not
included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;

 

(e)Building Operating Expenses shall mean Operating Expenses that are directly
and separately identifiable to each building in which the Premises or part
thereof is located;

 

(f)Phase Operating Expenses shall mean Operating Expenses that Landlord may
allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;

 

(g)Landlord shall have the right to allocate a particular item or portion of
Operating Expenses as any one of Project Operating Expenses, Building Operating
Expenses or Phase Operating Expenses; however, in no event shall any portion of
Building Operating Expenses, Project Operating Expenses or Phase Operating
Expenses be assessed or counted against Tenant more than once; and.

 

(h)Notwithstanding anything to the contrary contained in this Section 4.01, as
to each specific category of Operating Expense which one or more tenants of the
Building either pays directly to third parties or specifically reimburses to
Landlord (for example, separately contracted janitorial services or property
taxes directly reimbursed to Landlord), then, on a category by category basis,
the amount of Operating Expenses for the affected period shall be adjusted as
follows: (1) all such tenant payments with respect to such category of expense
and all of Landlord's costs reimbursed thereby shall be excluded from Operating
Expenses and Tenant's

9972653

{2041-0737/00541709;8}

7

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



Building Share, Tenant's Phase Share or Tenant's Project Share, as the case may
be, for such category of Operating Expense shall be adjusted by excluding the
square footage of all such tenants, and (2) if Tenant pays or directly
reimburses Landlord for such category of Operating Expense, such category of
Operating Expense shall be excluded from the determination of Operating Expenses
for the purposes of this Lease.

 

4.02RENT ADJUSTMENTS

 

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

 

(a)The Rent Adjustment Deposit shall be paid monthly during the Term with the
payment of Monthly Base Rent, except the first installment which shall be paid
by Tenant to Landlord concurrently with execution of this Lease.  The Rent
Adjustment Deposit represents, on a monthly basis, Tenant's Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and

 

(b)Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.

 

4.03STATEMENT OF LANDLORD

 

Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
("Landlord's Statement") showing the following:

 

(a)Operating Expenses for the last Adjustment Year showing in reasonable detail
the actual Operating Expenses categorized among Project Operating Expenses,
Building Operating Expenses and Phase Operating Expenses for such period and
Tenant’s Share of each as described in Section 4.01 above;

 

(b)The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and

 

(c)Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord's Statement.

 

Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord's Statement.  Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder.  No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this Section
4.03.  Landlord's failure to deliver Landlord's Statement or to compute the
amount of the Rent Adjustments shall not constitute a waiver by Landlord of its
right to deliver such items nor constitute a waiver or release of Tenant's
obligations to pay such amounts.  The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year.  During the
last complete calendar year or during any partial calendar year in which the
Lease terminates, Landlord may include in the Rent Adjustment Deposit its
estimate of Rent Adjustments which may not be finally determined until after the
termination of this Lease.  Tenant's obligation to pay Rent Adjustments survives
the expiration or termination of the Lease.  Notwithstanding the foregoing, in
no event shall the sum of Monthly Base Rent and the Rent Adjustments be less
than the Monthly Base Rent payable.

 

4.04BOOKS AND RECORDS

 

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied.  The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord's Statement is delivered to Tenant, to examine the Landlord's
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord's Statement within sixty (60) days of Tenant's receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord's Statement shall be considered final and accepted by Tenant.  Any
amount due to the Landlord as shown on Landlord's Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.

 

4.05TENANT OR LEASE SPECIFIC TAXES

 

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto:  (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant's personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant; (d)
resulting from Landlord Work, Tenant Work or Tenant Alterations to the Premises,
whether title thereto is in Landlord or Tenant; or (e)

9972653

{2041-0737/00541709;8}

8

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



upon this transaction.  Taxes paid by Tenant pursuant to this Section 4.05 shall
not be included in any computation of Taxes as part of Operating Expenses.

 

ARTICLE FIVE

SECURITY

 

(a)Tenant, at Tenant’s sole cost and expense, concurrently with execution of
this Lease, shall either (1) pay Landlord in cash or immediately available funds
or (2) provide Landlord the Letter of Credit (defined below) as more
particularly described below, in each case in the amount of the Security
specified in Section 1.01 as security (“Security”) for the full and faithful
performance by Tenant of each and every term, provision, covenant, and condition
of this Lease.  If Tenant fails timely to perform any of the terms, provisions,
covenants and conditions of this Lease or any other document executed by Tenant
in connection with this Lease, including, but not limited to, the payment of the
Monthly Base Rent, Rent Adjustment Deposits, Rent Adjustments or the repair of
damage to the Premises caused by Tenant (excluding normal wear and tear), then
Landlord may use, apply, or retain the whole or any part of the Security for the
payment of any such Monthly Base Rent, Rent Adjustment Deposits or Rent
Adjustments not paid when due, for the cost of repairing such damage, for the
cost of cleaning the Premises, for the payment of any other sum which Landlord
may expend or may be required to expend by reason of Tenant's failure to
perform, and otherwise for compensation of Landlord for any other loss or damage
to Landlord occasioned by Tenant's failure to perform, including, but not
limited to, any loss of future Rent and any damage or deficiency in the
reletting of the Premises (whether such loss, damages or deficiency accrue
before or after summary proceedings or other reentry by Landlord) and the amount
of the unpaid past Rent, future Rent loss, and all other losses, costs and
damages, that Landlord would be entitled to recover if Landlord were to pursue
recovery under California Civil Code Section 1951.2 or 1951.4.  If Landlord so
uses, applies or retains all or part of the Security, Tenant shall within five
(5) business days after demand pay or deliver to Landlord in immediately
available funds the sum necessary to replace the amount used, applied or
retained, except as specified in (e) below.  If Tenant has fully and faithfully
performed and observed all of Tenant's obligations under the terms, provisions,
covenants and conditions of this Lease, the Security (except any amount retained
for application by Landlord as provided herein) shall be returned or paid over
to Tenant no later than ninety (90) days after the latest of:  (i) the
Termination Date; (ii) the removal of Tenant from the Premises; or (iii) the
surrender of the Premises by Tenant to Landlord in accordance with this
Lease.  Provided, however, in no event shall any such return be construed as an
admission by Landlord that Tenant has performed all of its obligations
hereunder.

 

(b)The Security, whether in the form of cash, Letter of Credit (defined below)
and/or Letter of Credit Proceeds (defined below), shall not be deemed an advance
rent deposit or an advance payment of any kind, or a measure of Landlord’s
damages with respect to Tenant’s failure to perform, nor shall any action or
inaction of Landlord with respect to it or its use or application be a waiver
of, or bar or defense to, enforcement of any right or remedy of
Landlord.  Landlord shall not be required to keep the Security separate from its
general funds and shall not have any fiduciary duties or other duties (except as
set forth in this Section) concerning the Security.  Tenant shall not be
entitled to any interest on the Security.  In the event of any sale, lease or
transfer of Landlord's interest in the Building, Landlord shall have the right
to transfer the Security, or balance thereof, to the vendee, transferee or
lessee and any such transfer shall release Landlord from all liability for the
return of the Security.  Tenant thereafter shall look solely to such vendee,
transferee or lessee for the return or payment of the Security.  Tenant shall
not assign or encumber or attempt to assign or encumber the Security or any
interest in it and Landlord shall not be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance, and regardless of
one or more assignments of this Lease, Landlord may return the Security to the
original Tenant without liability to any assignee.  Tenant hereby waives any and
all rights of Tenant under the provisions of Section 1950.7 of the California
Civil Code, and any and all rights of Tenant under all other provisions of law,
now or hereafter enacted, regarding security deposits.

 

(c)If Tenant fails timely to perform any obligation under this Article Five,
such breach shall constitute a Default by Tenant under this Lease without any
right to or requirement of any further notice or cure period under any other
Article of this Lease, except such notice and cure period expressly provided
under this Article Five.

 

(d)During the first six months after the date on which this Lease has been
executed by both Tenant and Landlord, Tenant shall have the right, at Tenant’s
sole cost and expense, to provide Landlord with the Letter of Credit (defined
below) as the Security required under this Lease in substitution for the cash
then held by Landlord as Security.  In the event that Tenant first delivered the
Security in the form of cash or immediately available funds prior to delivering
the Letter of Credit, then, within thirty (30) days after Tenant’s delivery to
Landlord of the Letter of Credit, Landlord shall refund to Tenant the amount of
cash held by Landlord as Security, less any amounts thereof used, applied or
retained by Landlord pursuant to the provisions of Subsection (a) and not
replenished by Tenant.

 

(e)As used herein, “Letter of Credit” shall mean an unconditional, irrevocable
sight draft letter of credit issued, presentable and payable at the San
Francisco, California or San Jose, California office of a major national bank
satisfactory to Landlord in its sole discretion (the “Bank”), naming Landlord as
beneficiary, in the amount specified in Section 1.01(14) above.  The Letter of
Credit shall provide:  (i) that Landlord may make partial and multiple draws
thereunder, up to the face amount thereof, and that Landlord may draw upon the
Letter of Credit up to the full amount thereof, as determined by Landlord, and
the Bank will pay to Landlord the amount of such draw upon receipt by the Bank
of a sight draft signed by Landlord without requirement for any additional
documents or statements by Landlord; and (ii) that, in the event of assignment
or other transfer of either Landlord’s interest in this Lease or of any interest
in Landlord (including, without limitation, consolidations, mergers,
reorganizations or other entity changes), the Letter of Credit shall be freely
transferable by Landlord, without charge to Landlord and without recourse, to
the assignee or transferee of such interest and the Bank shall confirm the same
to Landlord and such assignee or transferee.  The Letter of Credit shall be in
the form attached as Exhibit H hereto.  Provided however, if Tenant proposes to
use Silicon Valley Bank as the issuer of the Letter of Credit, the form of
Letter of Credit set forth in Exhibit E hereto will be acceptable to
Landlord.  Landlord may (but shall not be required to) draw upon the Letter of
Credit and use the proceeds therefrom (the “Letter of Credit Proceeds”) or any
portion thereof in any manner Landlord is permitted to use the Security under
this Article Five.  In the event Landlord draws upon the Letter of Credit and
elects not to terminate the Lease, but to use

9972653

{2041-0737/00541709;8}

9

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



the Letter of Credit Proceeds, then within five (5) business days after Landlord
gives Tenant written notice specifying the amount of the Letter of Credit
Proceeds so utilized by Landlord, Tenant shall deliver to Landlord an amendment
to the Letter of Credit or a replacement Letter of Credit in an amount equal to
one hundred percent (100%) of the then-required amount of the Letter of
Credit.  Tenant’s failure to deliver such amendment or replacement of the Letter
of Credit to Landlord within five (5) business days after Landlord’s notice
shall constitute a Default by Tenant under this Lease.  The Letter of Credit
shall have an initial term of no longer than one (1) year, shall be “evergreen”,
and shall be extended, reissued or replaced by Tenant, in each case at least
thirty (30) days prior to its expiration in a manner that fully complies with
the requirements of this Article Five, so that in all events the Letter of
Credit required hereunder shall be in full force and effect continuously until
the date (the “L/C Expiration Date”) for return of the Security described in
Subsection (a) above.  No more often than once per year, Landlord shall have the
right to require Tenant to deliver to Landlord, on fifteen (15) days prior
notice, a replacement Letter of Credit on the same terms and conditions set
forth in this Article Five, in the event that Landlord determines, in its good
faith judgment, that the issuing Bank is no longer satisfactory to remain as the
issuer of the Letter of Credit.   Any advice from the issuer that it intends to
withdraw or not extend the Letter of Credit prior to any scheduled annual
expiration or the L/C Expiration Date shall entitle the Landlord to immediately
draw upon the Letter of Credit.

 

ARTICLE SIX

UTILITIES & SERVICES

 

6.01LANDLORD'S GENERAL SERVICES

 

Landlord shall provide maintenance and services as provided in Article Eight.

 

6.02TENANT TO OBTAIN & PAY DIRECTLY

 

(a)Tenant shall be responsible for and shall pay promptly all charges for gas,
electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant's refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon.  Tenant shall contract
directly with the providing companies for such utilities and services.

 

(b)Notwithstanding any provision of the Lease to the contrary, without, in each
instance, the prior written consent of Landlord, as more particularly provided
in Article Nine, Tenant shall not:  (i) make any alterations or additions to the
electric or gas equipment or systems or other Building systems.  Tenant's use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building.  The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.

 

6.03TELEPHONE SERVICES

 

All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord's prior written approval, in
Landlord's sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant's cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant's connection to
the telephone cable serving the Building, so long as Tenant's equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided.  As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right reasonably
to approve the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and
reasonably to restrict and control access to telephone cabinets or panels
outside the Premises.  Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally.  If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord's costs in connection therewith).  No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant's occupancy, which Landlord shall request Tenant
to remove.  Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant's employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.

 

6.04FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

 

To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly.  In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed.  In either event covered by the preceding two sentences, if
the cause of any such failure, stoppage or interruption of, or change in,
utilities or services is within the control of a public

9972653

{2041-0737/00541709;8}

10

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



utility, other public or quasi-public entity, or utility provider outside
Landlord's control, notification to such utility or entity of such failure,
stoppage or interruption and request to remedy the same shall constitute
"reasonable diligence" by Landlord to have service promptly
resumed.  Notwithstanding any other provision of this Section to the contrary,
in the event of any failure, stoppage or interruption of, or change in, any
utility or other service furnished to the Premises or the Project resulting from
any cause other than the gross negligence or willful and wrongful act of
Landlord or its agents or contractors, including changes in service provider or
Landlord's compliance with any voluntary or similar governmental or business
guidelines now or hereafter published or any requirements now or hereafter
established by any governmental agency, board or bureau having jurisdiction over
the operation of the Property:  (a) Landlord shall not be liable for, and Tenant
shall not be entitled to, any abatement or reduction of Rent; (b) no such
failure, stoppage, or interruption of any such utility or service shall
constitute an eviction of Tenant or relieve Tenant of the obligation to perform
any covenant or agreement of this Lease to be performed by Tenant; (c) Landlord
shall not be in breach of this Lease nor be liable to Tenant for damages or
otherwise.

 

6.05INTENTIONALLY OMITTED

 

6.06SIGNAGE

 

Except as set forth in Rider 2, Tenant shall not install any signage within the
Project or the Premises without obtaining the prior written approval of
Landlord, and Tenant shall be responsible for procurement, installation,
maintenance and removal of any such signage installed by Tenant, and all costs
in connection therewith.  Any such signage shall comply with Landlord's current
Project signage criteria and all Laws.

 

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

 

7.01POSSESSION AND USE OF PREMISES

 

(a)Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant's business.  Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen; (4)
contrary to or prohibited by the articles, bylaws or rules of any owner’s
association affecting the Project; (5) would obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project, or injure
or annoy them, or would tend to create or continue a nuisance; or (6) would
constitute any waste in or upon the Premises or Project.

 

(b)Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the "ADA") establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant's business is deemed a
"public accommodation" or "commercial facility", (2) whether such requirements
are "readily achievable", and (3) whether a given alteration affects a "primary
function area" or triggers "path of travel" requirements.  The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III "path of travel"
requirements triggered by Tenant Additions in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the Common Areas necessitated by the
Building being deemed to be a "public accommodation" instead of a "commercial
facility" as a result of Tenant's use of the Premises.  To the extent Tenant
shall occupy the entire Building or an entire floor in the Building, all ADA
Title III requirements relating to the restrooms, elevator lobbies and corridors
on such floor shall be the responsibility of Tenant. In such event, all matters
related to “life safety” on such floor shall also be the responsibility of
Tenant.  Tenant shall be solely responsible for requirements under Title I of
the ADA relating to Tenant's employees.  Notwithstanding any provision of the
foregoing to the contrary, Landlord shall perform and be responsible for any ADA
Title III compliance outside the Building (the cost of which shall be included
in Operating Expenses unless expressly excluded from the definition of Operating
Expenses), but Landlord shall not be obligated to pay for any compliance outside
the Building to the extent that Tenant is responsible for such compliance
pursuant to items (c) or (d) above.

 

(c)Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and carpooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant's business.  Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.

 

(d)Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.

 

7.02HAZARDOUS MATERIAL

 

(a)Tenant shall not use, generate, manufacture, produce, store, handle, release,
discharge, or dispose of, on, under or about the Premises or any part of the
Project, or transport to or from the Premises or any part of the

9972653

{2041-0737/00541709;8}

11

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



Project, any Hazardous Material, or allow its employees, agents, contractors,
licensees, invitees or any other person or entity under Tenant’s control
(“Tenant Parties”) to do so except to the extent expressly provided
below.  Provided that the Premises are used only for the uses specified in
Section 1.01(17) above, Tenant shall be permitted to use and store in, and
transport to and from, the Premises Hazardous Material identified on Exhibit D
hereto and by this reference incorporated herein ("Permitted Hazardous
Material") so long as: (i) each item of the Permitted Hazardous Material is used
or stored in, or transported to and from, the Premises only to the extent
necessary for Tenant's operation of its business at the Premises; (ii) at no
time shall any Permitted Hazardous Material be in use or storage at the Premises
in excess of the quantity specified therefor in Exhibit D; (iii) Tenant shall
not install any underground tanks of any type; and (iv) the conditions and
provisions set forth in this Section 7.02 are complied with.  If Tenant desires
to add additional types or quantities of Hazardous Materials to the list of
Permitted Hazardous Materials specified in Exhibit D, Tenant shall give Landlord
notice of the Hazardous Materials and quantities thereof that Tenant desires to
use at the Premises and Landlord shall thereafter have the right to approve or
disapprove such additional Hazardous Materials in Landlord's sole discretion
within ten (10) days after receipt of such notice.  Failure to notify Tenant in
writing of its decision within said ten (10) day period shall be deemed
disapproval by Landlord.    Tenant shall comply with and shall cause all Tenant
Parties to comply with all Environmental Laws and other Laws pertaining to
Tenant's occupancy and use of the Premises and concerning the proper use,
generation, manufacture, production, storage, handling, release, discharge,
removal and disposal of any Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties.  Without
limiting the generality of the foregoing:

 

(1)Tenant shall provide Landlord promptly with copies of:  (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material management plan or
similar document (“Plan(s)”) with respect to use, generation, manufacture,
production, storage, handling, release, discharge, removal or disposal of
Hazardous Material by Tenant or any of the Tenant Parties necessary to comply
with Environmental Laws or other Laws prepared by or on behalf of Tenant or any
of the Tenant Parties (whether or not required to be submitted to a governmental
agency) and updates thereof in the event of any change in the Permitted
Hazardous Materials used by Tenant or when otherwise required by Law.

 

(2)If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous
Material.  In such event Landlord may conduct, at Tenant’s expense, such tests
and studies as Landlord deems desirable relating to compliance by Tenant or any
of the Tenant Parties with this Lease, Environmental Laws, other Laws, or
relating to the alleged presence of Hazardous Material introduced to the
Premises, the Building or the Property by Tenant or any of the Tenant
Parties.  Further, Landlord may conduct, at Landlord’s expense, such tests and
studies as Landlord deems desirable relating to compliance by Tenant or any of
the Tenant Parties with this Lease, Environmental Laws, other Laws, or relating
to the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties.  In the event
such tests and studies done at Landlord’s expense reasonably indicate that
Tenant or Tenant Parties have violated Environmental Laws or caused a release of
Hazardous Material, then Tenant shall reimburse Landlord the cost of such tests
and studies.

 

(3)Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant’s expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.

 

(4)Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).

 

(b)To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including reasonable attorneys' fees and
expenses for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term.  Tenant's obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel chosen by Landlord, in Landlord's
sole discretion.  Landlord reserves the right to settle, compromise or dispose
of any and all actions, claims and demands related to the foregoing indemnity,
subject to the prior written approval of Tenant, which may not unreasonably be
withheld.  Landlord acknowledges that the sewer system for the Premises joins a
common sewer discharge line shared by other tenants of the Building and confirms
that notwithstanding that some elements of the Building sewer discharge line are
shared, Tenant shall be responsible only for materials actually discharged by
Tenant or the Tenant Parties.

 

(c)The right to use and store in, and transport to and from, the Premises the
Permitted Hazardous Material is personal to Genomic Health and may not be
assigned or otherwise transferred by it without the prior written consent of
Landlord, which consent may be withheld in Landlord's sole discretion, except
(i) to a Permitted Transferee which is an assignee of the Lease and which has
satisfied the requirements of Sections 10.01 and 10.05 of this Lease; and (ii)

9972653

{2041-0737/00541709;8}

12

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



Genomic Health may permit a Permitted Transferee which is a sublessee to use and
store in, and transport to and from, the Premises the Permitted Hazardous
Material to the same extent as Genomic Health has such right under this Lease,
subject to all the provisions of this Lease.  Any consent by Landlord pursuant
to Article Ten to an assignment, transfer, subletting, mortgage, pledge,
hypothecation or encumbrance of this Lease, and any interest therein or right or
privilege appurtenant thereto, shall not constitute consent by Landlord to the
use or storage at, or transportation to, the Premises of any Hazardous Material
(including a Permitted Hazardous Material) by any such assignee, sublessee or
transferee unless Landlord expressly agrees otherwise in writing.  Provided
however, at the time Tenant requests approval of any proposed assignment or
sublease of this Lease by Tenant, Tenant shall submit to Landlord the proposed
Permitted Hazardous Material list of the proposed assignee or
sublessee.  Landlord shall have the right, in its sole discretion, to approve
the proposed assignee’s or sublessee’s proposed Permitted Hazardous Material
list, or to require modifications to said list.  In the event that Landlord does
not approve of the proposed assignee’s or sublessee’s Permitted Hazardous
Material list, or the proposed assignee or sublessee cannot or will not modify
said list, then it shall be reasonable for purposes of Article Ten hereof for
Landlord to refuse its consent to the proposed assignee or sublessee.  In the
event that the proposed Hazardous Material list of the assignee or sublessee
includes any Hazardous Material different from or in greater quantity than those
on Tenant’s Permitted Hazardous Material list, Tenant shall pay Landlord,
whether or not Landlord consents to the proposed list of Permitted Hazardous
Materials and/or to the proposed assignment or sublease, (i) a processing fee of
Three Thousand Dollars ($3,000.00) at the time Tenant submits the request for
approval, and (ii) the reasonable fees and expenses of any consultants retained
by Landlord in connection with review of the proposed Permitted Hazardous
Material list and use thereof by the proposed assignee or sublessee.  Any
consent by Landlord to the use or storage at, or transportation to or from the
Premises, of any Hazardous Material (including a Permitted Hazardous Material)
by an assignee, sublessee or transferee of Tenant shall not constitute a waiver
of Landlord's right to refuse such consent as to any subsequent assignee or
transferee.

 

(d)Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic.  Accordingly, without Landlord's prior written consent, which may be
given or withheld in Landlord's sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises.  UNDER NO CIRCUMSTANCES
SHALL TENANT EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES.  If Tenant desires
to put any substances other than ordinary domestic sewage into the drains, it
shall first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing.  Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant.  Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such determination.  If any substances
not so approved hereunder are deposited in the drains in Tenant's Premises,
Tenant shall be liable to Landlord for all damages resulting therefrom,
including but not limited to all costs and expenses incurred by Landlord in
repairing or replacing the piping so damaged.

 

7.03LANDLORD ACCESS TO PREMISES; APPROVALS

 

(a)Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant's use, layout or
design of the Premises is not materially affected or altered.  Landlord or
Landlord's agents shall have the right to enter upon the Premises (i) in the
event of an emergency, without prior notice, or (ii) with 24-hour prior notice
to inspect the Premises, to perform janitorial and other services (if any), to
conduct safety and other testing in the Premises and to make such repairs,
alterations, improvements or additions to the Premises or the Building or other
parts of the Property as Landlord may deem necessary or desirable (including all
alterations, improvements and additions in connection with a change in service
provider or providers).  Janitorial and cleaning services (if any) shall be
performed after normal business hours.  Any entry or work by Landlord may be
during normal business hours and Landlord may use reasonable efforts to ensure
that any entry or work shall not materially interfere with Tenant's occupancy of
the Premises.

 

(b)If Tenant or its agents shall not be personally present to permit an entry
into the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord's agents), after having properly notified
Tenant (unless Landlord believes an emergency situation exists), may enter the
Premises without rendering Landlord or its agents liable therefor, and without
relieving Tenant of any obligations under this Lease.

 

(c)Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant's compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord's reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property.  Landlord's
rights under this Section 7.03 (c) are for Landlord's own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

 

(d)Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.

 

(e)The review, approval or consent of Landlord with respect to any item required
or permitted under this Lease is for Landlord's own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party, as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

 

7.04QUIET ENJOYMENT

 

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of

9972653

{2041-0737/00541709;8}

13

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



the Premises without hindrance or interference from Landlord or those claiming
through Landlord, and subject to the covenants and conditions set forth in the
Lease and to the rights of any Mortgagee or ground lessor.

 

ARTICLE EIGHT

MAINTENANCE & HVAC

 

8.01LANDLORD'S MAINTENANCE

 

Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition.  Notwithstanding the foregoing, Landlord shall have no
responsibility to perform preventive maintenance or service for, or to repair
any heating, ventilation and air conditioning equipment and systems serving the
Premises (“HVAC”), and all such preventive maintenance, service, and repairs
shall be performed by Tenant pursuant to the terms of Section 8.02.  Landlord
shall also (a) maintain the landscaping, parking facilities and other Common
Areas of the Project, (b) wash the outside of exterior windows at intervals
determined by Landlord, and (c) be responsible for maintaining compliance of the
Common Areas with all applicable Laws to the extent required by a governmental
authority with jurisdiction (except to the extent such compliance is triggered
by the application for any permit or approval required in connection with any of
the Tenant Additions  or is the responsibility of Tenant under this Lease, in
which events the Tenant shall be responsible for such compliance).  Except as
provided in Article Fourteen and Article Fifteen, there shall be no abatement of
rent, no allowance to Tenant for diminution of rental value and no liability of
Landlord by reason of inconvenience, annoyance or any injury to or interference
with Tenant's business arising from the making of or the failure to make any
repairs, alterations or improvements in or to any portion of the Project or in
or to any fixtures, appurtenances or equipment therein.  Tenant waives the right
to make repairs at Landlord's expense under any law, statute or ordinance now or
hereafter in effect.

 

8.02TENANT'S MAINTENANCE

 

(a)Subject to the provisions of Article Fourteen, Tenant shall, at Tenant's sole
cost and expense, maintain and make all repairs to the Premises and fixtures
therein which Landlord is not required to make pursuant to Section 8.01,
including repairs to the interior walls, ceilings and windows of the Premises,
the interior doors, Tenant's signage, and the electrical, life-safety, plumbing
located within the Premises and any HVAC serving only the Premises, and shall
maintain the Premises, the fixtures, HVAC systems serving only the Premises,
utilities systems or portions thereof serving only the Premises, and garbage
enclosures, if any, for Tenant’s exclusive use outside the Premises, in a good,
clean and safe condition.  Tenant shall deliver to Landlord a copy of any
maintenance contract entered into by Tenant with respect to the
Premises.  Tenant shall also, at Tenant's expense, keep any non-standard
heating, ventilating and air conditioning equipment and other non-standard
equipment installed by or on behalf of Tenant in good condition and repair,
using contractors approved in advance, in writing, by Landlord, which approval
shall not be unreasonably withheld.  Notwithstanding Section 8.01 above, to the
extent that Landlord is not reimbursed by insurance and no waiver set forth in
Section 16.04 is applicable, Tenant will pay for any repairs to the Building or
the Project which are caused by any negligence or willful and wrongful act, of
Tenant or its assignees, subtenants or employees, or of the respective agents of
any of the foregoing persons, or of any other persons permitted in the Building
or elsewhere in the Project by Tenant or any of them.  Tenant will maintain the
Premises, and will leave the Premises upon termination of this Lease, in a safe,
clean, neat and sanitary condition.

 

(b)With respect to HVAC, Tenant, at Tenant’s sole cost and expense, shall enter
into contracts (“HVAC Service Contracts”) for regularly scheduled inspections
and preventive maintenance and service, as to which the contractors, scope of
work, frequency of inspection, maintenance or service, shall be subject to
Landlord’s prior written approval, in its sole discretion.  If requested by
Landlord, Tenant shall cause the contractor for such HVAC Service Contracts to
deliver written reports or service records, as applicable, to Landlord within
ten (10) days after the date of such inspection, maintenance and/or
service.  Tenant shall deliver to Landlord a copy of the initial HVAC Service
Contracts within sixty (60) days after the Commencement Date and of subsequent
HVAC Service Contracts entered into by Tenant within ten (10) days after
execution thereof (which subsequent HVAC Service Contracts shall be subject to
the same approval standards and requirements as set forth above with respect to
the initial contract).  In the event Tenant fails, in the reasonable judgment of
Landlord, to meet the requirements for such HVAC Service Contracts and cause
such inspections, maintenance and service to be performed, which failure
continues at the end of fifteen (15) days following written notice given by
Landlord stating the nature of the failure, Landlord shall have the right (but
shall not be obligated) to obtain such HVAC Service Contracts and to enter the
Premises and perform such inspection, maintenance and service, at Tenant’s sole
cost and expense; provided, however, if the nature of the maintenance or repair
is such that it cannot, with the exercise of reasonable diligence, be completed
within fifteen (15) days of Tenant’s receipt of Landlord’s notice, Landlord
shall not undertake such inspection, maintenance and service at Tenant’s expense
provided Tenant commences such inspection, maintenance and service in the manner
required above within said 15-day period and thereafter diligently and
continuously prosecutes the same to completion and provided further, however,
that in the event of an emergency condition, Landlord shall have the right to
make such inspection, maintenance, service and/or repairs on behalf of Tenant at
Tenant’s sole cost and expense after giving Tenant such notice, if any, as is
reasonable under the circumstances.  Landlord's right of entry pursuant to
Section 7.03 shall include the right to enter and inspect the Premises for
violations of Tenant's covenants herein.  Tenant shall maintain written records
of HVAC inspection, maintenance, service repairs, and shall use certified
technicians approved in writing by Landlord to perform such maintenance and
repairs.

 

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

 

9.01TENANT ALTERATIONS

 

(a)The following provisions shall apply to the completion of any Tenant
Alterations:



9972653

{2041-0737/00541709;8}

14

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

(1)Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises.  Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article Nine, Tenant may, without Landlord's prior written
consent, undertake (i) Decoration work and/or (ii) any Alterations that (x) do
not adversely affect the roof, structural portions or the systems or equipment
of the Building, (y) are not visible from the exterior of the Building, and (z)
do not cost, in the aggregate, over the Term of the Lease, in excess of
$50,000.  Tenant shall furnish Landlord with the names and addresses of all
contractors and subcontractors and copies of all contracts.  All Tenant
Alterations shall be completed at such time and in such manner as Landlord may
from time to time designate, and only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld.  The contractors,
mechanics and engineers who may be used are further limited to those whose work
will not cause or threaten to cause disharmony or interference with Landlord or
other tenants in the Building and their respective agents and contractors
performing work in or about the Building.  Landlord may further condition its
consent upon Tenant furnishing to Landlord and Landlord approving prior to the
commencement of any work or delivery of materials to the Premises related to the
Tenant Alterations such of the following as specified by
Landlord:  architectural plans and specifications, opinions from Landlord's
engineers stating that the Tenant Alterations will not in any way adversely
affect the Building's systems, necessary permits and licenses, certificates of
insurance, and such other documents in such form reasonably requested by
Landlord.  Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant's ability to
complete and pay for the completion of the Tenant Alterations such as a
performance bond or letter of credit.  Upon completion of the Tenant
Alterations, Tenant shall deliver to Landlord an as-built mylar and digitized
(if available) set of plans and specifications for the Tenant Alterations.

 

(2)Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby.  In
connection with completion of any Tenant Alterations, Tenant shall, upon receipt
of Landlord’s itemized invoice therefor, pay Landlord’s actual and reasonable
costs to review the plans and specifications for such Tenant Alterations and to
monitor the performance thereof, including a construction administration fee and
all elevator and hoisting charges at Landlord's then standard rate.  Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors' affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.

 

(3)Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord's standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of
materials.  Tenant shall notify Landlord immediately if Tenant receives any
notice of violation of any Law in connection with completion of any Tenant
Alterations and shall immediately take such steps as are necessary to remedy
such violation.  In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant's intended use or of compliance
with the requirements of Section 9.01(a)(3)(i) and (ii) above or impose any
liability upon Landlord in connection with the performance of such work.

 

(b)All Tenant Additions to the Premises whether installed by Landlord or Tenant,
shall without compensation or credit to Tenant, become part of the Premises and
the property of Landlord at the time of their installation and shall remain in
the Premises, unless pursuant to Article Twelve, Tenant may remove them or is
required to remove them at Landlord's request.    Tenant’s Personal Property, as
set forth in Exhibit G, shall at all times remain the property of Tenant and
Tenant shall remove such property at the expiration or earlier termination of
this Lease.

 

9.02LIENS

 

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant.  If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord  a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof.  If Tenant fails to take any of the above
actions, Landlord, in addition to its rights and remedies under Article Eleven,
without investigating the validity of such lien or claim for lien, may pay or
discharge the same and Tenant shall, as payment of additional Rent hereunder,
reimburse Landlord upon demand for the amount so paid by Landlord, including
Landlord's expenses and reasonable attorneys' fees.

 

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

 

10.01ASSIGNMENT AND SUBLETTING

 

(a)Without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant's interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord

9972653

{2041-0737/00541709;8}

15

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



chooses not to recapture the space proposed to be subleased or assigned as
provided in Section 10.02, Landlord shall not unreasonably withhold its consent
to a subletting or assignment under this Section 10.01.  Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable.  If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord ("Tenant's Notice"), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty (60)
days prior to the commencement date of the term of the proposed sublease or
assignment.  If Tenant proposes to sublease less than all of the Rentable Area
of the Premises, the space proposed to be sublet and the space retained by
Tenant must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws; provided however, so long as the Tenant
is Genomic Health or a Permitted Transferee which is an assignee of the Lease
which has satisfied the requirements of Sections 10.01 and 10.05 below, the
foregoing shall not apply to a sublease for a sublease term of a year or less,
for undemised space in the aggregate (for one or more such subleases in effect
at any one time) up to 3,000 square feet of Rentable Area.  Landlord shall
notify Tenant in writing of its approval or disapproval of the proposed sublease
or assignment or its decision to exercise its rights under Section 10.02 within
thirty (30) days after receipt of Tenant's Notice (and all required
information).  In no event may Tenant sublease any portion of the Premises or
assign the Lease to any other tenant of the Project.  Tenant shall submit for
Landlord's approval (which approval shall not be unreasonably withheld) any
advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.

 

(b)With respect to Landlord's consent to an assignment or sublease, Landlord may
take into consideration any factors which Landlord may deem relevant, and the
reasons for which Landlord's denial shall be deemed to be reasonable shall
include, without limitation, the following:

 

(i)the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

 

(ii)in Landlord's reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or

 

(iii)any proposed assignee's or subtenant's use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

 

(iv)the proposed assignee or subtenant is either a governmental agency, a school
or similar operation, or a medical related practice; or

 

(v)the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant's request; or

 

(vi)the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

 

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises.  In
the event Landlord wrongfully withholds its consent to any proposed sublease of
the Premises or assignment of the Lease, Tenant's sole and exclusive remedy
therefor shall be to seek specific performance of Landlord's obligations to
consent to such sublease or assignment.

 

(c)Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease.  Any subtenant or assignee shall execute such
documents as Landlord may reasonably require to evidence such subtenant or
assignee's assumption of the obligations and liabilities of Tenant under this
Lease.  Tenant shall deliver to Landlord a copy of all agreements executed by
Tenant and the proposed subtenant and assignee with respect to the
Premises.  Landlord's approval of a sublease, assignment, hypothecation,
transfer or third party use or occupancy shall not constitute a waiver of
Tenant’s obligation to obtain Landlord’s consent to further assignments or
subleases, hypothecations, transfers or third party use or occupancy.

 

(d)For purposes of this Article Ten, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock or membership interests of Tenant occurring by
operation of Law or otherwise, and includes any merger, acquisition,
consolidation or reorganization, except as otherwise provided in this Subsection
below.  Notwithstanding any provision of this Section to the contrary, an
assignment for purposes of this Article does not include any transfer of control
of the stock or membership interests of Tenant through (i) any public offering
of shares of stock in Tenant in accordance with applicable State and Federal
law, rules, regulations and orders if thereafter the stock shall be listed and
publicly traded through the New York Stock Exchange or the NASDAQ national
market; or (ii) public sale of such stock effected through such Exchange or the
NASDAQ national market.  If Tenant is a partnership, any change in the partners
of Tenant shall be deemed to be an assignment.

 

(e)For purposes of this Lease, a “Permitted Transferee” shall mean any Person
which:  (i) is an Affiliate of Tenant; or (ii) is the corporation or other
entity (the “Successor”) resulting from a merger, conversion, consolidation or
non-bankruptcy reorganization with Tenant; or (iii) is not a Successor but is
otherwise a deemed assignee due to a change of control under section 10.01(d)
above; or (iv) purchases, leases or acquires by way of exchange all or
substantially all the assets of Tenant as a going concern (the
“Purchaser”).  Notwithstanding anything to the contrary in Sections 10.01(a) and
(b), 10.02 and 10.03, provided there is no uncured Default under this Lease,
Tenant shall have the right, without the prior written consent of Landlord, to
assign this Lease to a Permitted Transferee or to sublease the Premises or any
part thereof to a Permitted Transferee provided that:  (1) Landlord receives
thirty (30) days prior written notice of an assignment or sublease (including a
pending transaction described in subparts (i), (ii), (iii) or (iv) of this
Section 10.01(e)); provided that Tenant may give notice in less than thirty (30)
days in connection with a pending

9972653

{2041-0737/00541709;8}

16

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



transaction described in subparts (ii) and (iv) of this Section 10.01(e) to the
extent that Tenant is precluded, by the terms of the transaction or, if Tenant’s
stock is publicly traded, by applicable securities’ laws, from making disclosure
of the transaction itself; (2) with respect to an assignment of the Lease or a
sublease of more than half the Premises to an entity described in subparts (ii)
or (iv) of this Section 10.01(e), the Permitted Transferee’s net worth is not
less than Tenant’s net worth (measured as of the most recent date for which
financial statements prepared in accordance with GAAP are available); (3) with
respect to an assignment of the Lease or a sublease of more than half the
Premises to an entity described in subparts (i) or (iii) of this Section
10.01(e), Tenant (as the assignor or sublandord) continues in existence with a
net worth not less than Tenant’s net worth immediately prior to such assignment
or subletting; (4) the Permitted Transferee expressly assumes (except a
Permitted Transferee which is a deemed assignee under subpart (iii) of this
Section 10.01(e) or which is a sublessee in the event of a sublease under this
Section 10.01(e)) in writing reasonably satisfactory to Landlord all of the
obligations of Tenant under this Lease and delivers such assumption to Landlord
no later than fifteen (15) days (or such lesser time as is appropriate in
connection with a pending transaction described in subparts (ii) and (iv) of
this Section 10.01(e) to the extent that Tenant is precluded, by the terms of
the transaction or, if Tenant’s stock is publicly traded, by applicable
securities’ laws, from making disclosure of the transaction itself) prior to the
effective date of the assignment; (5) Landlord receives no later than five (5)
days before the effective date a fully executed copy of the applicable
assignment or sublease agreement between Tenant and the Permitted Transferee;
and (6) promptly after Landlord's written request, Tenant and the Permitted
Transferee provide such reasonable documents and information which Landlord
reasonably requests for the purpose of substantiating whether or not the
assignment or sublease is to a Permitted Transferee.  All determinations of net
worth for purposes of this Subsection shall exclude any value attributable to
goodwill or going concern value.  With respect to any proposed assignment under
subparts (ii) or (iv) of this Section 10.01(e), Tenant shall pay Landlord, no
later than fifteen (15) days prior to the effective date of such proposed
assignment or sublease, a processing fee of Three Thousand Dollars ($3,000.00),
which shall be Landlord’s earned fee whether or not the proposed assignment or
sublease is completed by Tenant.

 

(f)With respect to any sublease to a Permitted Transferee pursuant to Subsection
(e) above, Tenant hereby irrevocably assigns to Landlord, effective upon any
such sublease, all rent and other payments due from subtenant under the
sublease, provided however, that Tenant shall have a license to collect such
rent and other payments until the occurrence of a default by Tenant under any of
the provisions of the Lease, and notice to Tenant of such default shall not be a
prerequisite to Landlord’s right to collect subrent.  At any time at Landlord’s
option, Landlord shall have the right to give notice to the subtenant of such
assignment.  Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms, covenants,
conditions, provisions or agreement under the Lease.  No such payment of rent or
any other payment by the subtenant directly to Landlord and/or acceptance of
such payment(s) by Landlord, regardless of the circumstances or reasons
therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect.  For purposes of this Subsection, any use or
occupancy by a Permitted Transferee (unless it is an assignee) without a formal
sublease shall for the purposes of this Subsection be deemed to be a sublease at
the same rental rate as provided in the Lease.

 

10.02RECAPTURE

 

Landlord shall have the option to exclude from the Premises covered by this
Lease ("recapture"), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01(e), and (ii) the
proposed sublease is for the remainder of the term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed
sublease.  If Landlord elects to recapture, such recapture shall be effective as
of the commencement date of such sublease or assignment, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space.  Effective as of the date
of recapture of any portion of the Premises pursuant to this section, the
Monthly Base Rent, Rentable Area of the Premises and Tenant's Share shall be
adjusted accordingly.

 

10.03EXCESS RENT

 

Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01(e), Tenant shall pay Landlord on
the first day of each month during the term of the sublease or assignment, fifty
percent (50%) of the amount by which the sum of all rent and other consideration
(direct or indirect) due from the subtenant or assignee for such month exceeds:
(i) that portion of the Monthly Base Rent and Rent Adjustments due under this
Lease for said month which is allocable to the space sublet or assigned; and
(ii) the following costs and expenses for the subletting or assignment of such
space: (1) brokerage commissions and reasonable attorneys' fees and expenses,
(2) the actual costs paid in making any improvements or substitutions in the
Premises required by any sublease or assignment; and (3) "free rent" periods,
costs of any inducements or concessions given to subtenant or assignee, moving
costs, and other amounts in respect of such subtenant's or assignee's other
leases or occupancy arrangements.  All such costs and expenses shall be
amortized over the term of the sublease or assignment pursuant to sound
accounting principles. 

 

10.04TENANT LIABILITY

 

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord.  Tenant's liability shall remain primary, and
in the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor.  After any

9972653

{2041-0737/00541709;8}

17

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



assignment, Landlord may consent to subsequent assignments or subletting of this
Lease, or amendments or modifications of this Lease with assignees of Tenant,
without notifying Tenant, or any successor of Tenant, and without obtaining its
or their consent thereto, and such action shall not relieve Tenant or any
successor of Tenant of liability under this Lease.  If Landlord grants consent
to such sublease or assignment, Tenant shall pay all reasonable attorneys' fees
and expenses incurred by Landlord with respect to such assignment or
sublease.  In addition, if Tenant has any options to extend the term of this
Lease or to add other space to the Premises, such options shall not be available
to any subtenant or assignee, directly or indirectly without Landlord's express
written consent, which may be withheld in Landlord's sole discretion.

 

10.05ASSUMPTION AND ATTORNMENT

 

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment.  If Tenant
shall sublease the Premises as permitted herein, Tenant shall, at Landlord's
option, within fifteen (15) days following any request by Landlord, obtain and
furnish to Landlord the written agreement of such subtenant to the effect that
the subtenant will attorn to Landlord and will pay all subrent directly to
Landlord.

 

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01EVENTS OF DEFAULT

 

The occurrence or existence of any one or more of the following shall constitute
a material default and breach of the Lease (a "Default") by Tenant under this
Lease:

 

(i)Tenant fails to pay any installment or other payment of Rent, including Rent
Adjustment Deposits or Rent Adjustments, within three business (3) days after
written notice to Tenant of such failure to pay, provided that after Landlord
has twice sent such notice to Tenant for failure to pay, thereafter such failure
shall be a Default if Tenant fails to pay any such installment or other payment
of Rent, including Rent Adjustment Deposits or Rent Adjustments, within three
(3) business days after the date when the same are due;

 

(ii)Tenant fails to observe or perform any of the other covenants, conditions or
provisions of this Lease or the Workletter and, unless the default involves a
hazardous condition, which shall be cured forthwith or unless the failure to
perform is a Default for which this Lease specifies there is no cure or grace
period, fails to cure such default within thirty (30) days after written notice
thereof to Tenant, provided that, if Tenant has exercised reasonable diligence
to cure such failure and such failure cannot reasonably be cured within such
thirty (30) day period despite reasonable diligence, Tenant shall not be in
default under this subsection so long as Tenant diligently and continuously
prosecutes the cure to completion;

 

(iii)the interest of Tenant in this Lease is levied upon under execution or
other legal process;

 

(iv)a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant's debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

 

(v)Tenant is declared insolvent by Law or any assignment of Tenant's property is
made for the benefit of creditors;

 

(vi)a receiver is appointed for Tenant or Tenant's property, which appointment
is not discharged within thirty (30) days;

 

(vii)any action taken by or against Tenant to reorganize or modify Tenant's
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or

 

(viii)upon the dissolution of Tenant.





9972653

{2041-0737/00541709;8}

18

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



11.02LANDLORD'S REMEDIES

 

(a)A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.

 

(b)With respect to a Default, at any time Landlord may terminate Tenant's right
to possession by written notice to Tenant stating such election.  Upon the
termination of Tenant’s right to possession pursuant to this Section 11.02,
Tenant's right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided.  Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord's option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to
Law.  Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property.  Tenant hereby waives all claims for damages
that may be caused by Landlord's removing or storing Tenant's personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
reasonable attorneys' fees and expenses) arising out of or in any way related to
such removal or storage.  Upon such written termination of Tenant's right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant's Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:

 

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

 

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

 

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.  The word "rent" as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease.  The "worth at the time of
award" of the amount referred to in clauses (1) and (2) above is computed by
allowing interest at the Default Rate.  The worth at the time of award of the
amount referred to in clause (3) above is computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).  For the purpose of determining unpaid Rent under
clause (3) above, the monthly Rent reserved in this Lease shall be deemed to be
the sum of the Monthly Base Rent, and monthly Storage Space Rent, if any, and
the amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

 

(c)Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant's
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease.  In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant's Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute.  During such time as Tenant is in Default, if Landlord
has not terminated this Lease by written notice and if Tenant requests
Landlord's consent to an assignment of this Lease or a sublease of the Premises,
subject to Landlord's option to recapture pursuant to Section 10.02, Landlord
shall not unreasonably withhold its consent to such assignment or
sublease.  Tenant acknowledges and agrees that the provisions of Article Ten
shall be deemed to constitute reasonable limitations of Tenant's right to assign
or sublet.  Tenant acknowledges and agrees that in the absence of written notice
pursuant to Section 11.02(b) above terminating Tenant's right to possession, no
other act of Landlord shall constitute a termination of Tenant's right to
possession or an acceptance of Tenant's surrender of the Premises, including
acts of maintenance or preservation or efforts to relet the Premises or the
appointment of a receiver upon initiative of Landlord to protect Landlord's
interest under this Lease or the withholding of consent to a subletting or
assignment, or terminating a subletting or assignment, if in accordance with
other provisions of this Lease.

 

(d)In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

 

(e)Tenant hereby waives any and all rights to relief from forfeiture, redemption
or reinstatement granted by Law (including California Civil Code of Procedure
Sections 1174 and 1179) in the event of Tenant being evicted or dispossessed for
any cause or in the event of Landlord obtaining possession of the Premises by
reason of Tenant's Default or otherwise;

 

(f)When this Lease requires giving or service of a notice of Default or of a
failure of Tenant to observe or perform any covenant, condition or provision of
this Lease which will constitute a Default unless Tenant so observes or





9972653

{2041-0737/00541709;8}

19

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



performs within any applicable cure period, and so long as the notice given or
served provides Tenant the longer of any applicable cure period required by this
Lease or by statute, then the giving of any equivalent or similar statutory
notice, including any equivalent or similar notices required by California Code
of Civil Procedure Section 1161 or any similar or successor statute, shall
replace and suffice as any notice required under this Lease.  When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Lease) in the manner required by Article
Twenty-four shall replace and satisfy the statutory service–of–notice
procedures, except that any notice of unlawful detainer required by California
Code of Civil Procedure Section 1161 or any similar or successor statute shall
be served as required by Code of Civil Procedure Section 1162 or any similar or
successor statute, and for purposes of Code of Civil Procedure Section 1162 or
any similar or successor statute, Tenant's "place of residence" and "usual place
of business" shall mean the address specified by Tenant for notice pursuant to
Section 1.01 of this Lease, as changed by Tenant pursuant to Article Twenty-four
of this Lease.

 

(g)The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

 

(h)No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver.  No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord.  The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

 

11.03ATTORNEY'S FEES

 

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys' fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys' fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).

 

11.04BANKRUPTCY

 

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

 

(a)In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable.  In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

 

(b)Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant's trustee (the "Electing
Party") must provide for:

 

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption.  Landlord and Tenant
acknowledge such condition to be commercially reasonable.

 

(c)If the Electing Party has assumed this Lease or elects to assign Tenant's
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

 

For the purposes hereof, "adequate assurance of future performance" means that
Landlord has ascertained that each of the following conditions has been
satisfied:

 

(i)The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant's
obligations under this Lease; and

 

(ii)Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

 

(d)Landlord's acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord's consent, Landlord's right to terminate
this Lease for any transfer of Tenant's interest under this Lease without such
consent, or Landlord's claim for any amount of Rent due from Tenant.

 



9972653

{2041-0737/00541709;8}

20

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



11.05LANDLORD’S DEFAULT

 

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord's default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant's remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.

 

ARTICLE TWELVE

SURRENDER OF PREMISES

 

12.01IN GENERAL

 

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted.  Tenant shall deliver to Landlord all keys to the Premises.  Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant's trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing.  Tenant shall be entitled to remove such Tenant Additions which
at the time of their installation Landlord and Tenant agreed may be removed by
Tenant.  Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material.  Tenant
immediately shall repair all damage resulting from removal of any of Tenant's
property, furnishings, Tenant’s Personal Property or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord.  If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease.  Tenant shall also be
required to close any staircases or other openings between
floors.  Notwithstanding any of the foregoing to the contrary, if so requested
by Tenant in writing (and prominently in all capital and bold lettering which
also states that such request is pursuant to Section 12.01 of the Lease) at the
time Tenant requests approval of any Tenant Work or subsequent Tenant
Alterations, Landlord shall advise Tenant at the time of Landlord’s approval of
such Tenant Work or Tenant Alterations as to whether Landlord will require that
such Tenant Work or Tenant Alterations be removed by Tenant from the Premises;
provided, however, regardless of the foregoing, in any event, Landlord may
require removal of any Tenant Additions containing Hazardous Material and all
Tenant’s trade fixtures, and, subject to Section 6.03, cabling and wiring
installed for Tenant’s personal property or trade fixtures.  In the event
possession of the Premises is not delivered to Landlord when required hereunder,
or if Tenant shall fail to remove those items described above, Landlord may (but
shall not be obligated to), at Tenant's expense, remove any of such property and
store, sell or otherwise deal with such property as provided in Section
11.02(b), including the waiver and indemnity obligations provided in that
Section, and undertake, at Tenant's expense, such restoration work as Landlord
deems necessary or advisable.

 

12.02LANDLORD'S RIGHTS

 

All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section.  Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions required to be removed pursuant to Section 12.01 above and in
restoring the Premises to the condition required by this Lease at the
Termination Date.

 

ARTICLE THIRTEEN

HOLDING OVER

 

Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession).  Tenant shall also pay
all damages sustained by Landlord by reason of such retention of
possession.  The provisions of this Article shall not constitute a waiver by
Landlord of any re‑entry rights of Landlord and Tenant's continued occupancy of
the Premises shall be as a tenancy in sufferance.

 

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.01SUBSTANTIAL UNTENANTABILITY

 

(a)If any fire or other casualty (whether insured or uninsured) renders all or a
substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall by notice advise Tenant of such estimate ("Landlord's
Notice").  If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord's Notice, provided that if Landlord so chooses, Landlord's Notice
may also constitute such notice of termination.

 



9972653

{2041-0737/00541709;8}

21

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



(b)In the event that the Building is damaged or destroyed to the extent of more
than twenty-five percent (25%) of its replacement cost or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord's notice, which date shall be no later than sixty (60) days following
the date of Landlord's notice.

 

(c)Unless this Lease is terminated as provided in the preceding Subsections
14.01 (a) and (b), Landlord shall proceed with reasonable promptness to repair
and restore the Premises to its condition as existed prior to such casualty,
subject to reasonable delays for insurance adjustments and Force Majeure delays,
and also subject to zoning Laws and building codes then in effect.  Landlord
shall have no liability to Tenant, and Tenant shall not be entitled to terminate
this Lease if such repairs and restoration are not in fact completed within the
time period estimated by Landlord so long as Landlord shall proceed with
reasonable diligence to complete such repairs and restoration.

 

(d)Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant's insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date.  All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant's cost, to the extent Landlord received proceeds of
Tenant's insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

 

(e)Notwithstanding anything in this Article Fourteen to the
contrary:  (i) Landlord shall have no duty pursuant to this Section to repair or
restore any portion of any Tenant Additions or to expend for any repair or
restoration of the Premises or Building amounts in excess of insurance proceeds
paid to Landlord and available for repair or restoration; and (ii) Tenant shall
not have the right to terminate this Lease pursuant to this Section if any
damage or destruction was caused by the gross negligence or willful and wrongful
act of Tenant, its agent or employees.  Whether or not the Lease is terminated
pursuant to this Article Fourteen, in no event shall Tenant be entitled to any
compensation or damages for loss of the use of the whole or any part of the
Premises or for any inconvenience or annoyance occasioned by any such damage,
destruction, rebuilding or restoration of the Premises or the Building or access
thereto.

 

(f)Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

 

14.02INSUBSTANTIAL UNTENANTABILITY

 

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Premises
other than Tenant Additions, with reasonable promptness, unless such damage is
to the Premises and occurs during the last six (6) months of the Term, in which
event either Tenant or Landlord shall have the right to terminate this Lease as
of the date of such casualty by giving written notice thereof to the other
within twenty (20) days after the date of such casualty.  Notwithstanding the
foregoing, Landlord’s obligation to repair shall be limited in accordance with
the provisions of Section 14.01 above.

 

14.03RENT ABATEMENT

 

Except for (i) the willful and wrongful act of Tenant or its agents, employees,
contractors or invitees, or (ii) the gross negligence of Tenant or its agents,
employees, contractors or invitees only if and to the extent Landlord receives
rental abatement insurance proceeds covering abatement of the Rent hereunder,
then, if all or any part of the Premises are rendered untenantable by fire or
other casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period.

 

14.04WAIVER OF STATUTORY REMEDIES

 

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

 

ARTICLE FIFTEEN

EMINENT DOMAIN

 

15.01TAKING OF WHOLE OR SUBSTANTIAL PART

 

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date.  Further, if at least twenty-five
percent (25%) of the rentable area of the Project is taken or condemned by any
competent authority for any public use or purpose (including a deed given in
lieu of condemnation), and regardless of whether or not the Premises be so taken
or condemned, Landlord may elect by written

9972653

{2041-0737/00541709;8}

22

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



notice to Tenant to terminate this Lease as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date.  Landlord may, without any obligation to
Tenant, agree to sell or convey to the taking authority the Premises, the
Building, Tenant's Phase, the Project or any portion thereof sought by the
taking authority, free from this Lease and the right of Tenant hereunder,
without first requiring that any action or proceeding be instituted or, if
instituted, pursued to a judgment. Notwithstanding anything to the contrary
herein set forth, in the event the taking of the Building or Premises is
temporary (for less than the remaining term of the Lease), Landlord may elect
either (i) to terminate this Lease or (ii) permit Tenant to receive the entire
award attributable to the Premises in which case Tenant shall continue to pay
Rent and this Lease shall not terminate.

 

15.02TAKING OF PART

 

In the event a part of the Premises is taken or condemned by any competent
authority (or a deed is delivered in lieu of condemnation) and this Lease is not
terminated, the Lease shall be amended to reduce or increase, as the case may
be, the Monthly Base Rent and Tenant's Share to reflect the Rentable Area of the
Premises or Building, as the case may be, remaining after any such taking or
condemnation.  Landlord, upon receipt and to the extent of the award in
condemnation (or proceeds of sale) shall make necessary repairs and restorations
to the Premises (exclusive of Tenant Additions) and to the Building to the
extent necessary to constitute the portion of the Building not so taken or
condemned as a complete architectural and economically efficient
unit.  Notwithstanding the foregoing, if as a result of any taking, or a
governmental order that the grade of any street or alley adjacent to the
Building is to be changed and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Building or prevents the
economical operation of the Building, Landlord shall have the right to terminate
this Lease upon ninety (90) days prior written notice to Tenant.

 

15.03COMPENSATION

 

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant's interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord's award as a result.

 

ARTICLE SIXTEEN

INSURANCE

 

16.01TENANT'S INSURANCE

 

Tenant, at Tenant's expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease.  Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers' Compensation
and Employers' Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) "All Risks" property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.

 

16.02FORM OF POLICIES

 

Each policy referred to in 16.01 shall satisfy the following requirements.  Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days' prior written notice to the Landlord, and
(v) each policy of "All-Risks" property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies.  Tenant shall deliver to Landlord, certificates of insurance and at
Landlord's request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

 

16.03LANDLORD'S INSURANCE

 

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time.  Landlord agrees to maintain in force during the Term,
Commercial General Liability

9972653

{2041-0737/00541709;8}

23

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



Insurance covering the Building on an occurrence basis against all claims for
personal injury, bodily injury, death and property damage.  Such insurance shall
be for a combined single limit of Five Million and No/100 Dollars
($5,000,000.00).  Neither Landlord's obligation to carry such insurance nor the
carrying of such insurance shall be deemed to be an indemnity by Landlord with
respect to any claim, liability, loss, cost or expense due, in whole or in part,
to Tenant's negligent acts or omissions or willful misconduct.  Without
obligation to do so, Landlord may, in its sole discretion from time to time,
carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

 

16.04WAIVER OF SUBROGATION

 

(a)Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its "All Risks" policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

 

(b)Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its "All Risks" insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenant's furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies.  If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change in insurance carriers, have Landlord named in such policy
or policies as an additional insured.  If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

 

(c)Provided that Landlord's right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, except
Tenant Additions, to the extent the same is covered by Landlord's insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees.  Provided that Tenant's right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby,  Tenant hereby waives any and all right of recovery which
it might otherwise have against Landlord, its servants, and employees and
against every other tenant in the Real Property who shall have executed a
similar waiver as set forth in this Section 16.04 (c) for loss or damage to
Tenant Additions, whether or not removable, and to Tenant's furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant's
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.

 

(d)Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as
aforesaid.  Landlord and Tenant hereby also agree to notify the other promptly
of any cancellation or change of the terms of any such policy which would affect
such clauses or naming.  All such policies which name both Landlord and Tenant
as additional insureds shall, to the extent obtainable, contain agreements by
the insurers to the effect that no act or omission of any additional insured
will invalidate the policy as to the other additional insureds.

 

16.05NOTICE OF CASUALTY

 

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

 

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

 

17.01WAIVER OF CLAIMS

 

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord's
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord's option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid

9972653

{2041-0737/00541709;8}

24

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



to Landlord under insurance covering such damages.  Tenant shall not be liable
for any such damage caused by its acts or neglect to the extent that Landlord or
a tenant has recovered any amount of the damage from proceeds of insurance
policies and the insurance company has waived its right of subrogation against
Tenant.

 

17.02INDEMNITY BY TENANT

 

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including reasonable attorneys'
fees and expenses for the defense thereof, arising from Tenant's occupancy of
the Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant's business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either.  In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord's sole discretion.  Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity.  The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the gross
negligence or willful and wrongful act of such Indemnitee.  Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its "All-Risks" property insurance.

 

17.03WAIVER OF CONSEQUENTIAL DAMAGES

 

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

 

ARTICLE EIGHTEEN

RULES AND REGULATIONS

 

18.01RULES

 

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all reasonable rules and regulations for use of the Premises, the
Phase and the Project imposed by Landlord, as the same may be revised from time
to time, including the following:  (a) Tenant shall comply with all of the
requirements of Landlord's emergency response plan, as the same may be amended
from time to time; and (b) Tenant shall not place any furniture, furnishings,
fixtures or equipment in the Premises in a manner so as to obstruct the windows
of the Premises to cause the Building, in Landlord's good faith determination,
to appear unsightly from the exterior.  Such rules and regulations are and shall
be imposed for the cleanliness, good appearance, proper maintenance, good order
and reasonable use of the Premises, the Phase and the Project and as may be
necessary for the enjoyment of the Project by all tenants and their clients,
customers, and employees.

 

18.02ENFORCEMENT

 

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees.  Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.

 

ARTICLE NINETEEN

LANDLORD'S RESERVED RIGHTS

 

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant's use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent:  (1) to change the Building's name or street address upon thirty (30)
days' prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant's access to the
Premises; (7) to have access for Landlord to any mail chutes and boxes located
in or on the Premises as required by any applicable rules of the United States
Post Office; and (8) to close the Building after Standard Operating Hours,
except that Tenant and its employees and invitees shall be entitled to admission
at all times, under such regulations as Landlord prescribes for security
purposes.

 



9972653

{2041-0737/00541709;8}

25

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



ARTICLE TWENTY

ESTOPPEL CERTIFICATE

 

20.01IN GENERAL

 

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.

 

20.02ENFORCEMENT

 

In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) business days after Tenant has received notice from Landlord of Tenant’s
failure to deliver an Estoppel Certificate within the time prescribed in Section
20.01 above, then such failure shall be a Default for which there shall be no
additional cure or grace period.  In addition to any other remedy available to
Landlord, Landlord may impose a charge equal to $500.00 for each day that Tenant
fails to deliver an Estoppel Certificate and Tenant shall be deemed to have
irrevocably appointed Landlord as Tenant's attorney-in-fact to execute and
deliver the subject Estoppel Certificate that Tenant has failed to deliver.

 

ARTICLE TWENTY‑ONE‑

INTENTIONALLY OMITTED

 

ARTICLE TWENTY‑TWO‑

REAL ESTATE BROKERS

 

Landlord and Tenant represent to each other that in connection with this Lease
they are represented by Tenant's Broker identified in Section 1.01(19) and
Landlord’s Broker identified in Section 1.01(19), and that except for Tenant’s
Broker and Landlord’s Broker, neither has dealt with any real estate broker,
sales person, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease.  Landlord and Tenant
hereby indemnify and agree to protect, defend and hold the other harmless from
and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) by
virtue of any broker, agent or other person claiming a commission or other form
of compensation by virtue of alleged representation of, or dealings or
discussions with, Landlord or Tenant, as applicable, with respect to the subject
matter of this Lease, except for Landlord’s Broker and except for a commission
payable to Tenant’s Broker to the extent provided for in a separate written
agreement between Tenant’s Broker and Landlord’s Broker.  Tenant is not
obligated to pay or fund any amount to Landlord's Broker, and Landlord hereby
agrees to pay such commission, if any, to which Landlord's Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord's separate
written agreement with Landlord's Broker.  Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s Broker to the extent that
Tenant's Broker and Landlord's Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord's Broker by
Landlord.  The provisions of this Section shall survive the expiration or
earlier termination of the Lease.

 

ARTICLE TWENTY‑THREE‑

MORTGAGEE PROTECTION

 

23.01SUBORDINATION AND ATTORNMENT

 

This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed.  If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of security for the
performance by Tenant of its obligations under this Lease; (ii) subject to any
offset, defense or damages arising out of a default of any obligations of any
preceding Landlord; or (iii) bound by any amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor; or
(iv) liable for any security deposits not actually received in cash by such
purchaser or ground lessor.  This subordination shall be self‑operative and no
further certificate or instrument of subordination need be required by any such
Mortgagee or ground lessor.  In confirmation of such subordination, however,
Tenant shall execute promptly any reasonable certificate or instrument that
Landlord, Mortgagee or ground lessor may request.  Tenant hereby constitutes
Landlord as Tenant's attorney‑in‑fact to execute such certificate or instrument
for and on behalf of Tenant upon Tenant's failure to do so within fifteen (15)
days of a request to do so.  Upon

9972653

{2041-0737/00541709;8}

26

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



request by such successor in interest, Tenant shall execute and deliver
reasonable instruments confirming the attornment provided for herein.

 

23.02MORTGAGEE PROTECTION

 

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor.  Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure).  Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord's bankruptcy.  Until the time allowed as
aforesaid for Mortgagee or ground lessor to cure such defaults has expired
without cure, Tenant shall have no right to, and shall not, terminate this Lease
on account of default.  This Lease may not be modified or amended so as to
reduce the Rent or shorten the Term, or so as to adversely affect in any other
respect to any material extent the rights of the Landlord, nor shall this Lease
be canceled or surrendered, without the prior written consent, in each instance,
of the ground lessor or the Mortgagee.

 

ARTICLE TWENTY‑FOUR‑

NOTICES

 

(a)All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.

 

(b)All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01(2) and (3).

 

(c)Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service.  However, the time period in which a response to any such notice,
demand or request must be given shall commence to run from (i) in the case of
delivery by mail, the date of receipt on the return receipt of the notice,
demand or request by the addressee thereof, or (ii) in the case of delivery by
Federal Express or other overnight courier service, the date of acceptance of
delivery by an employee, officer, director or partner of Landlord or
Tenant.  Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request
sent.  Notices may also be served by personal service upon any officer, director
or partner of Landlord or Tenant, and shall be effective upon such service.

 

(d)By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

 

ARTICLE TWENTY-FIVE

EXERCISE FACILITY

 

Tenant agrees to inform all employees of Tenant of the following:  (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant's employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord
immediately.  Landlord may discontinue providing such facility at Landlord's
sole option at any time without incurring any liability.  As a condition to the
use of the exercise facility, Tenant and each of Tenant's employees that uses
the exercise facility shall first sign a written release in form and substance
acceptable to Landlord.  Landlord may change the rules and/or hours of the
exercise facility at any time, and Landlord reserves the right to deny access to
the exercise facility to anyone due to misuse of the facility or noncompliance
with rules and regulations of the facility.  To the extent permitted by Law,
Tenant hereby indemnifies, and agrees to protect, defend and hold the
Indemnitees harmless, against any and all actions, claims, demands, liability,
costs and expenses, including reasonable attorneys' fees and expenses for the
defense thereof, arising from use of the exercise facility in the Project by
Tenant, Tenant's employees or invitees, except to the extent due to the gross
negligence or willful and wrongful act of Landlord or Indemnitees.  In case of
any action or proceeding brought against the Indemnitees by reason of any such
claim, upon notice from Landlord, Tenant covenants to defend such action or
proceeding by counsel chosen by Landlord, in Landlord's sole
discretion.  Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity.

 

ARTICLE TWENTY-SIX

OFAC

 

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

 

Tenant hereby represents, warrants and covenants to Landlord, either  that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly

9972653

{2041-0737/00541709;8}

27

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



(a) controls Tenant or (b) has an ownership interest in Tenant of twenty-five
percent (25%) or more, appears on the list of Specially Designated Nationals and
Blocked Persons (“OFAC List”) published by the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of the Treasury.

 

If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that  (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any  person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.

 

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”)  in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this
Article.  Tenant represents and warrants that the Tenant OFAC Information it has
provided or to be provided to Landlord or Landlord’s Broker in connection with
the execution of this Lease is true and complete.

 

ARTICLE TWENTY‑SEVEN‑

MISCELLANEOUS

 

27.01LATE CHARGES

 

(a)The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall be
due when and as specifically provided above.  Except for such payments and late
charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be paid within ten (10) days after Landlord's demand therefor.  All Rent
and charges, except late charges, not paid when due shall bear interest from the
date due until the date paid at the Default Rate in effect on the date such
payment was due.

 

(b)In the event Tenant is more than five (5) days late in paying any installment
of Rent due under this Lease, Tenant shall pay Landlord a late charge equal to
five percent (5%) of the delinquent installment of Rent.  The parties agree that
(i) such delinquency will cause Landlord to incur costs and expenses not
contemplated herein, the exact amount of which will be difficult to calculate,
including the cost and expense that will be incurred by Landlord in processing
each delinquent payment of rent by Tenant, and (ii) the amount of such late
charge represents a reasonable estimate of such costs and expenses and that such
late charge shall be paid to Landlord for each delinquent payment in addition to
all Rent otherwise due hereunder.  The parties further agree that the payment of
late charges and the payment of interest provided for in subparagraph (a) above
are distinct and separate from one another in that the payment of interest is to
compensate Landlord for its inability to use the money improperly withheld by
Tenant, while the payment of late charges is to compensate Landlord for its
additional administrative expenses in handling and processing delinquent
payments.

 

(c)Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant's failure to pay Rent when
due, including the right to terminate this Lease.

 

27.02NO JURY TRIAL; VENUE; JURISDICTION

 

Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of California, in any action or proceeding or counterclaim
brought by any party hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort
law.  No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived.  It is the intention of the parties that these provisions shall be
subject to no exceptions.  By execution of this Lease the parties agree that
this provision may be filed by any party hereto with the clerk or judge before
whom any action is instituted, which filing shall constitute the written consent
to a waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure.  No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances.  The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

 

27.03DEFAULT UNDER OTHER LEASE

 

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

 

27.04OPTION

 

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

 



9972653

{2041-0737/00541709;8}

28

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



27.05TENANT AUTHORITY

 

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party.  Landlord may request that
Tenant provide Landlord evidence of Tenant's authority.

 

27.06ENTIRE AGREEMENT

 

This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied.  This Lease shall not be
modified except by a writing executed by Landlord and Tenant.

 

27.07MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

 

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.

 

27.08EXCULPATION

 

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord's equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord's officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

 

27.09ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord.  No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant's right of
possession of the Premises shall reinstate, continue or extend the
Term.  Receipt or acceptance of payment from anyone other than Tenant, including
an assignee of Tenant, is not a waiver of any breach of Article Ten, and
Landlord may accept such payment on account of the amount due without prejudice
to Landlord's right to pursue any remedies available to Landlord.

 

27.10LANDLORD'S OBLIGATIONS ON SALE OF BUILDING

 

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer
(provided, however, that Landlord shall not be freed and relieved of its
obligation for reimbursement of the Security to Tenant unless Landlord has
transferred to such transferee the unapplied balance of Tenant’s Security held
by Landlord at such time), and any remaining liability of Landlord with respect
to this Lease shall be limited to Five Million Dollars ($5,000,000.00) and
Tenant shall not be entitled to any judgment in excess of such amount.

 

27.11BINDING EFFECT

 

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

27.12CAPTIONS

 

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

27.13TIME; APPLICABLE LAW; CONSTRUCTION

 

Time is of the essence of this Lease and each and all of its provisions.  This
Lease shall be construed in accordance with the Laws of the State of
California.  If more than one person signs this Lease as Tenant, the obligations
hereunder imposed shall be joint and several.  If any term, covenant or
condition of this Lease or the application thereof to any person or circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each item, covenant or condition of this Lease
shall be valid and be enforced to the fullest extent permitted by Law.  Wherever
the term "including" or "includes" is used in this Lease, it shall have the same
meaning as if followed by the phrase "but not limited to".  The language in all
parts of this Lease shall be construed according to its normal and usual meaning
and not strictly for or against either Landlord or Tenant.

 

27.14ABANDONMENT

 

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to





9972653

{2041-0737/00541709;8}

29

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



such levels as Landlord reasonably determines to be adequate services for an
unoccupied premises and (iii) during the last six (6) months of the Term, have
the right to prepare the Premises for occupancy by another tenant upon the end
of the Term.  Tenant expressly acknowledges that in the absence of written
notice pursuant to Section 11.02(b) or pursuant to California Civil Code Section
1951.3 terminating Tenant's right to possession, none of the foregoing acts of
Landlord or any other act of Landlord shall constitute a termination of Tenant's
right to possession or an acceptance of Tenant's surrender of the Premises, and
the Lease shall continue in effect.

 

27.15LANDLORD'S RIGHT TO PERFORM TENANT'S DUTIES

 

If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

 

27.16SECURITY SYSTEM

 

Landlord shall not be obligated to provide or maintain any security patrol or
security system.  Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

 

27.17NO LIGHT, AIR OR VIEW EASEMENTS

 

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

27.18RECORDATION

 

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant.  Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period.  Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

27.19SURVIVAL

 

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

 

27.20EXHIBITS OR RIDERS

 

All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.

 

27.21DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST 

 

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Lease, the Premises has not undergone inspection by
a “Certified Access Specialist” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.

 

27.22UTILITY USAGE INFORMATION

 

If Tenant is billed directly by a public utility with respect to Tenant’s
electrical usage at the Premises, then, upon request, Tenant shall provide
monthly electrical utility usage for the Premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord’s
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant's electricity usage with
respect to the Premises directly from the applicable utility company.

 

 

[SIGNATURE PAGE FOLLOWS]

 





9972653

{2041-0737/00541709;8}

30

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

TENANT:

LANDLORD:

 

 

GENOMIC HEALTH, INC.,

METROPOLITAN LIFE INSURANCE COMPANY,

a Delaware corporation

a New York corporation

 

 

 

 

By

 

/s/ Kim Popovits

 

By  

 

/s/ Greg Hill

 

 

 

 

 

Kim Popovits

 

 

 

Greg Hill

 

Print name

Print name

Its

 

President & CEO

 

Its 

 

Director

 

(Chairman of Board, President or Vice President)

 

 

 

 

 

By  

 

/s/ Brad Cole

 

 

 

 

 

 

Brad Cole

 

 

Print name

 

Its

 

COO & CFO

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

 



9972653

{2041-0737/00541709;8}

31

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT A

PLAN OF PREMISES

 

 

 

Picture 8 [ghdx20151231ex1012f28b3001.jpg]

 

 

 



 

9972653

{2041-0737/00541709;8}

Exhibit A-1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT B

WORKLETTER AGREEMENT

 

This Workletter Agreement ("Workletter") is attached to and a part of a certain
Lease by and between Metropolitan Life Insurance Company, a New York
corporation, as Landlord, and Genomic Health, Inc., a Delaware corporation, as
Tenant, for the Premises (the "Lease").  Terms used herein and not defined
herein shall have the meaning of such terms as defined elsewhere in the
Lease.  For purposes of this Workletter, references to “State” and “City” shall
mean the State and City in which the Building is located.

1.AS IS Condition; Delivery.

Landlord shall deliver the Premises broom clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Workletter.  For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building's initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces.

Notwithstanding any provision of this Workletter or the Lease to the contrary,
if and to the extent that upon delivery of the Premises,

(i)the roof and roof membrane above the Premises;

(ii)foundation (excluding slab) and structural components of the Base Building;

(iii)Landlord’s fire sprinkler and life-safety systems, if any, of the Base
Building; and

(iv)the electrical, water, sewer and plumbing systems of the Base Building
serving the Premises (but only from the local utility’s systems to the point of
entry into the Premises or to the meter or other point after which such system
serves exclusively the Premises).

are not in good working order and condition, and if and to the extent that there
is any water damage to the walls, hard lid ceilings or ceiling tiles, except to
the extent any of the foregoing are to be removed, demolished or altered by
Tenant, and within twenty (20) days after the Delivery Date (as defined in
Section 2 of Rider 2) Tenant gives Landlord written notice specifying what is
not in good operating condition, Landlord shall make necessary repairs to put
such item or items in good operating condition; provided, however, that Landlord
shall have no obligation under this paragraph to the extent any of the foregoing
conditions are caused by or resulting from any act or omission of Tenant or any
of Tenant's contractors, employees, agents, customers or invitees, including,
without limitation, any work performed by or on behalf of Tenant.

2.Landlord Work.

Except as provided below, Landlord shall have no obligation to perform any
work.  Notwithstanding anything in the Lease to the contrary,  Landlord, at its
cost and subject to the terms of this Section 2, shall be responsible for
performing:  (i) the work described on Schedule 1 attached hereto (the “Schedule
1 Work”), and (ii) any additional compliance work to the Common Areas (“Common
Area Compliance Work”), in each case, to the extent necessary to correct any
violations of Laws in effect and as interpreted and enforced as of the date
hereof, but only to the extent that the correction of such violation with
respect to such areas is required by Laws in order for Tenant to obtain a
building permit for the Tenant Work (with such corrections, if any, referred to
herein as collectively as the “Required Upgrades”).  Landlord shall have the
right to contest any alleged Required Upgrades in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law, provided that such contest does not unreasonably interfere or
delay Tenant Work.  Landlord, after the exhaustion of any and all rights to
appeal or contest, will perform any Required Upgrades required in accordance
with this Section.  In the event that Tenant becomes aware of the need for any
Required Upgrades, Tenant shall give prompt, written, reasonably detailed notice
thereof to Landlord (“Upgrade Notice”).  Landlord shall use commercially
reasonable efforts, subject to Landlord’s right to dispute or appeal the
Required Upgrades as set forth above, to complete the Required Upgrades as soon
as practicable following the date of receipt of Tenant’s Upgrade Notice. 
Landlord and Tenant agree to reasonably cooperate with each other in order to
enable the Required Upgrades to be performed in a timely manner so as to not
unreasonably interfere or delay Tenant Work.  Landlord shall not be subject to
any liability for any delays in completion of the Required Upgrades, nor shall
the same entitle Tenant to any credit or abatement of rent.  Notwithstanding
anything to the contrary set forth herein, the Required Upgrades shall
specifically exclude any repairs, alterations, improvements or modifications
required as a result of Tenant’s specific use of the Premises (and, in such
event, Tenant shall, at its sole cost, perform or cause to be performed in
accordance with the terms of the Lease, as amended hereby, such repairs,
alterations, improvements and/or modifications).  For purposes of the Required
Upgrades, notwithstanding anything to the contrary in the Lease, Landlord agrees
that the cost of any Schedule 1 Work shall constitute a Phase Operating Expense
and the cost of any Common Area Compliance Work shall constitute a Building
Operating Expense.

3.Tenant's Plans.

3.1.Description.  At its expense, Tenant shall employ:

(i)one or more architects reasonably satisfactory to Landlord and licensed by
the State ("Tenant's Architect") to prepare architectural drawings and
specifications for all layout and Premises

9972653

{2041-0737/00541709;8}

Exhibit B - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



improvements not included in, or requiring any change or addition to, the AS IS
condition and Landlord Work, if any.

(ii)one or more engineers reasonably satisfactory to Landlord and licensed by
the State ("Tenant's Engineers") to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.

All such drawings and specifications are referred to herein as "Tenant's
Plans".  Tenant's Plans shall be in form and detail sufficient to secure all
applicable governmental approvals.  Tenant's Architect shall be responsible for
coordination of all engineering work for Tenant's Plans and shall coordinate
with any consultants retained by Tenant in connection with the design and
installation of improvements to the Premises (the use of such consultants is
subject to Landlord’s consent), and Landlord's architect or other representative
to assure the consistency of Tenant's Plans with the Base Building Work and
Landlord Work (if any).

Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord's architects and engineers
to review Tenant's Plans for consistency of same with the Base Building Work and
Landlord Work, if any.  Tenant's Plans shall also include the following:

(a)Final Space Plan:  The "Final Space Plan" for the Premises shall include a
full and accurate description of room titles, floor loads, alterations to the
Base Building or Landlord Work (if any) or requiring any change or addition to
the AS IS condition, and the dimensions and location of all partitions, doors,
aisles, plumbing (and furniture and equipment to the extent same affect floor
loading).  The Final Space Plan shall (i) be compatible with the design,
construction, systems and equipment of the Base Building and Landlord Work, if
any; (ii) specify only materials, equipment and installations which are new and
of a grade and quality no less than existing components of the Building when
they were originally installed (collectively, (i) and (ii) may be referred to as
“Building Standard” or “Building Standards”); (iii) comply with Laws, (iv) be
capable of logical measurement and construction, and (v) contain all such
information as may be required for the preparation of the Mechanical and
Electrical Working Drawings and Specifications (including, without
limitation,  a capacity and usage report, from engineers designated by Landlord
pursuant to Section 3.1(b). below, for all mechanical and electrical systems in
the Premises).

(b)Mechanical and Electrical Working Drawings and Specifications:  Tenant shall
employ engineers approved by Landlord to prepare Mechanical and Electrical
Working Drawings and Specifications showing complete plans for electrical, life
safety, automation, plumbing, water, and air cooling, ventilating, heating and
temperature control and shall employ engineers designated by Landlord to prepare
for Landlord a capacity and usage report ("Capacity Report") for all mechanical
and electrical systems in the Premises.

(c)Issued for Construction Documents:  The "Issued for Construction Documents"
shall consist of all drawings (1/8" scale) and specifications necessary to
construct all Premises improvements including, without limitation, architectural
and structural working drawings and specifications and Mechanical and Electrical
Working Drawings and Specifications and all applicable governmental authorities
plan check corrections.

3.2.Approval by Landlord.  Tenant's Plans and any revisions thereof shall be
subject to Landlord's approval, which approval or disapproval:

(i)shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they (a)
adversely affect the structural integrity of the Building, including applicable
floor loading capacity; (b) adversely affect any of the Building Systems (as
defined below), the Common Areas or any other tenant space (whether or not
currently occupied); (c) fail to fully comply with Laws, (d) affect the exterior
appearance of the Building; (e) provide for improvements which do not meet or
exceed the Building Standards; or (f) involve any installation on the roof, or
otherwise affect the roof, roof membrane or any warranties regarding
either.  Building Systems collectively shall mean the structural, electrical,
mechanical (including, without limitation, heating, ventilating and air
conditioning), plumbing, fire and life-safety (including, without limitation,
fire protection system and any fire alarm), communication, utility, gas (if
any), and security (if any) systems in the Building.

(ii)shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 3.2 above) and beyond five (5)
business days with respect to required revisions and any other change orders.

If Landlord disapproves of any of Tenant's Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail.  After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord's approval.  The approval procedure shall be repeated
as necessary until Tenant's Plans are ultimately approved.  Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant's Plans.  Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant's Plans and for the compliance of
Tenant's Plans with any and all Laws.

3.3.Landlord Cooperation.  Landlord shall cooperate with Tenant and make good
faith efforts to coordinate Landlord's construction review procedures to
expedite the planning, commencement, progress and completion of Tenant
Work.  Landlord shall complete its review of each stage of Tenant's Plans and
any revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.



9972653

{2041-0737/00541709;8}

Exhibit B - 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



3.4.City Requirements.  Any changes in Tenant's Plans which are made in response
to requirements of the applicable governmental authorities and/or changes which
affect the Base Building Work shall be immediately submitted to Landlord for
Landlord's review and approval.

3.5."As‑Built" Drawings and Specifications. A CADD-DXF diskette file and a set
of black line drawings of all "as‑built" drawings and specifications of Tenant’s
Work in the Premises (reflecting all field changes and including, without
limitation, architectural, structural, mechanical and electrical drawings and
specifications) prepared by Tenant's Architect and Engineers or by Contractors
(defined below) shall be delivered by Tenant at Tenant's expense to the Landlord
within thirty (30) days after completion of the Tenant Work.  If Landlord has
not received such drawings and diskette(s) within thirty (30) days, Landlord may
give Tenant written notice of such failure.  If Tenant does not produce the
drawings and diskette(s) within ten (10) days after Landlord’s written notice,
Landlord may, at Tenant’s sole cost which may be deducted from the Allowance,
produce the drawings and diskette(s) using Landlord’s personnel, managers, and
outside consultants and contractors.  Landlord shall receive an hourly rate
reasonable for such production.

4.Tenant Work.

4.1.Tenant Work Defined.  All tenant improvement work required by the Issued for
Construction Documents (including, without limitation,  any approved changes,
additions or alterations pursuant to Section 7 below) is referred to in this
Workletter as "Tenant Work."

4.2.Tenant to Construct.  Tenant shall construct all Tenant Work pursuant to
this Workletter, and except to the extent modified by or inconsistent with
express provisions of this Workletter, pursuant with the provisions of the terms
and conditions of Article Nine of the Lease, governing Tenant Alterations
(except to the extent modified by this Workletter) and all such Tenant Work
shall be considered "Tenant Alterations" for purposes of the Lease.

4.3.Construction Contract.  All contracts and subcontracts for Tenant Work shall
include any terms and conditions reasonably required by Landlord.

4.4.Contractor.  Tenant shall select one or more contractors to perform the
Tenant Work ("Contractor") subject to Landlord’s prior written approval, which
shall not unreasonably be withheld.

4.5.Division of Landlord Work and Tenant Work.  Tenant Work is defined in
Section 4.1. above and Landlord Work, if any, is defined in Section 2.

5.Tenant's Expense.

Tenant agrees to pay for all Tenant Work, including, without limitation, the
costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below).  Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent Improvement Costs.  Landlord shall provide
Tenant a tenant improvement allowance (“Allowance”) of up to One Hundred
Fifty-Seven Thousand Two Hundred Thirty-Three and 12/100 Dollars
($157,233.12).  The Allowance shall be used solely to reimburse Tenant for the
Permanent Improvement Costs. The term “Permanent Improvement Costs” shall mean
the actual and reasonable costs of construction of that Tenant Work which
constitutes permanent improvements to the Premises, actual and reasonable costs
of design thereof and governmental permits therefor, costs incurred by Landlord
for Landlord’s architects and engineers pursuant to Section 3.1, and Landlord’s
construction administration fee (defined in Section 8.10 below).  Provided,
however, Permanent Improvement Costs shall exclude costs of “Tenant’s FF&E”
(defined below).  For purposes of this Workletter, “Tenant’s FF&E” shall mean
Tenant’s furniture, furnishings, telephone systems, computer systems, equipment,
any other personal property or fixtures, and installation thereof, including,
without limitation, “Tenant’s Personal Property” described on Exhibit G
hereto.  If Tenant does not utilize one hundred percent (100%) of the Allowance
for Permanent Improvement Costs no later than the date that is one full calendar
year following the Delivery Date, Tenant shall have no right to the unused
portion of the Allowance.

6.Application and Disbursement of the Allowance.

6.1.Tenant shall prepare a budget for all Tenant Work, including the Permanent
Improvement Costs and all other costs of the Tenant Work ("Budget"), which
Budget shall be subject to the reasonable approval of Landlord.  Such Budget
shall be supported by a guaranteed maximum price construction contract and such
other documentation as Landlord may require to evidence the total costs.  To the
extent the Budget exceeds the available Allowance ("Excess Cost"), Tenant shall
be solely responsible for payment of such Excess Cost.  Further, prior to any
disbursement of the Allowance by Landlord, Tenant shall pay and disburse its own
funds for all that portion of the Permanent Improvement Costs equal to the sum
of (a) the Permanent Improvement Costs in excess of the Allowance; plus (b) the
amount of “Landlord’s Retention” (defined below).  “Landlord’s Retention” shall
mean an amount equal to fifteen percent (15%) of the Allowance, which Landlord
shall retain out of the Allowance and shall not be obligated to disburse unless
and until after Tenant has completed the Tenant Work and complied with Section
6.4 below.  Further, Landlord shall not be obligated to make any disbursement of
the Allowance unless and until Tenant has provided Landlord with (i) bills and
invoices covering all labor and material expended and used in connection with
the particular portion of the Tenant Work for which Tenant has requested
reimbursement, (ii) an affidavit from Tenant stating that all of such bills and
invoices have either been paid in full by Tenant or are due and owing, and all
such costs qualify as Permanent Improvement Costs, (iii) contractors affidavit
covering all labor and materials expended and used, (iv) Tenant, contractors and
architectural completion affidavits (as applicable), and (v) valid mechanics'
lien releases and waivers pertaining to any completed portion of the Tenant Work
which shall be conditional or unconditional, as applicable, all as provided
pursuant to Section 6.2 and 6.4 below.



9972653

{2041-0737/00541709;8}

Exhibit B - 3

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



6.2.Upon Tenant's full compliance with the provisions of Section 6, and if
Landlord determines that there are no applicable or claimed stop notices (or any
other statutory or equitable liens of anyone performing any of Tenant Work or
providing materials for Tenant Work) or actions thereon, Landlord shall disburse
the applicable portion of the Allowance as follows:

(a)In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Work, upon the following terms and conditions: (i)
such costs are included in the Budget, are Permanent Improvement Costs, are
covered by the Allowance, and Tenant has completed and delivered to Landlord a
written request for payment, in form reasonably approved by Landlord, setting
forth the exact name of the contractor, subcontractor or vendor to whom payment
is to be made and the date and amount of the bill or invoice, (ii) the request
for payment is accompanied by the documentation set forth in Section 6.1; and
(iii) Landlord, or Landlord's appointed representative, has inspected and
approved the work for which Tenant seeks payment; or

(b)In the event of unconditional releases, directly to Tenant upon the following
terms and conditions: (i) Tenant seeks reimbursement for costs of Tenant Work
which have been paid by Tenant, are included in the Budget, are Permanent
Improvement Costs, and are covered by the Allowance; (ii) Tenant has completed
and delivered to Landlord a request for payment, in form reasonably approved by
Landlord, setting forth the name of the contractor, subcontractor or vendor paid
and the date of payment, (iii) the request for payment is accompanied by the
documentation set forth in Section 6.1; and (iv) Landlord, or Landlord's
appointed representative, has inspected and approved the work for which Tenant
seeks reimbursement.

6.3.Tenant shall provide Landlord with the aforementioned documents by the 15th
of the month and payment shall be made by the 30th day of the month following
the month in which such documentation is provided.

6.4.Prior to Landlord disbursing the Landlord’s Retention to Tenant, Tenant
shall submit to Landlord the following items within thirty (30) days after
completion of the Tenant Work or such longer period as Landlord may permit: (i)
“As Built” drawings and specifications pursuant to Section 3.5 above, (ii) all
unconditional lien releases from all general contractor(s) and subcontractor(s)
performing work, (iii) a “Certificate of Completion” prepared by Tenant’s
Architect, and (iv) a final budget with supporting documentation detailing all
costs associated with the Permanent Improvement Costs.

7.Changes, Additions or Alterations.

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration.  Any such change, addition or alteration shall
be subject to Landlord's approval in accordance with the provisions of Section
3.2 of this Workletter.  Tenant shall be responsible for any submission to and
plan check and permit requirements of the applicable governmental
authorities.  Tenant shall be responsible for payment of the cost of any such
change, addition or alteration if it would increase the Budget and Excess Cost
previously submitted and approved pursuant to Section 6 above.

8.Miscellaneous.

8.1.Scope.  Except as otherwise set forth in the Lease, this Workletter shall
not apply to any space added to the Premises by Lease option or otherwise.

8.2.Intentionally omitted.

8.3.Sprinklers.  Subject to any terms, conditions and limitations set forth
herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads "AS IS" on the date of delivery of the Premises to
Tenant.  Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant's Plans and/or any applicable Laws necessitate such.

8.4.Floor Loading.  Floor loading capacity shall be within building design
capacity.  Tenant may exceed floor loading capacity with Landlord's consent, at
Landlord's sole discretion and must, at Tenant's sole cost and expense,
reinforce the floor as required for such excess loading.

8.5.Work Stoppages.  If any work on the Real Property other than Tenant Work is
delayed, stopped or otherwise affected by construction of Tenant Work, Tenant
shall immediately take those actions necessary or desirable to eliminate such
delay, stoppage or effect on work on the Real Property other than Tenant Work.

8.6.Life Safety.  Tenant (or Contractor) shall employ the services of a fire and
life-safety subcontractor reasonably satisfactory to Landlord for all fire and
life-safety work at the Building.

8.7.Locks.  Tenant may purchase locks, cylinders and keys for the Premises from
its own vendor, provided that (a) such vendor and the locks, cylinders and keys
to be used are subject to Landlord’s prior written approval; (b) of a make and
model which are functional, operable and compatible with Landlord’s master key
system; (c) a master key or keys are provided to Landlord, of which Landlord may
place one such master key in the “knox box” for use by the fire department and
emergency personnel in the event of an emergency and may retain another key for
Landlord's use for entry permitted under the Lease; and (d) the contact
information for Tenant’s vendor for locks, cylinders and keys used in the
Premises shall be provided to Landlord with Tenant’s request for approval.

8.8.Authorized Representatives.  Tenant has designated David Quinn to act as
Tenant's representative with respect to the matters set forth in this
Workletter.  Such representative(s) shall have full authority and responsibility

9972653

{2041-0737/00541709;8}

Exhibit B - 4

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



to act on behalf of Tenant as required in this Workletter.  Tenant may add or
delete authorized representatives upon five (5) business days’ notice to
Landlord.

8.9.Access to Premises.  After Landlord has recovered possession of the Premises
from any prior Tenant, prior to delivery of possession to Tenant, Tenant and its
architects, engineers, consultants, and contractors shall have access at
reasonable times and upon advance notice and coordination with the Building
management, to the Premises for the purpose of planning Tenant Work.  Such
access shall not in any manner interfere with Landlord Work, if any.  Such
access, and all acts and omissions in connection with it, shall be subject to
and governed by all other provisions of the Lease, including, without
limitation, Tenant’s indemnification obligations, insurance obligations, etc.,
except for the payment of Base Rent and Additional Rent.  To the extent that
such access by Tenant delays the Substantial Completion of the Landlord Work (if
any), such delay shall be a Tenant Delay and the Landlord Work shall be deemed
Substantially Complete on the date such Landlord Work would have been completed
but for such access.

8.10.Fee.  Landlord shall receive a fee equal to two percent (2.0%) of the
Allowance for Landlord’s review and supervision of construction of the Tenant
Work, which fee shall be paid by Landlord applying two percent (2.0%) of the
Allowance in payment thereof.  Such fee is in addition to Tenant’s reimbursement
of costs incurred by Landlord pursuant to other provisions hereof, including,
without limitation, for Landlord's architects and engineers to review Tenant's
Plans.

9.Force and Effect.

The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this
reference.  Should any inconsistency arise between this Workletter and the Lease
as to the specific matters which are the subject of this Workletter, the terms
and conditions of this Workletter shall control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





9972653

{2041-0737/00541709;8}

Exhibit B - 5

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



SCHEDULE 1

 

REQUIRED UPGRADES

 

Picture 9 [ghdx20151231ex1012f28b3002.jpg]

 

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit B - 6

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT C

SITE PLAN OF PROJECT

 

 

Picture 10 [ghdx20151231ex1012f28b3003.jpg]

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit C - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT D

PERMITTED HAZARDOUS MATERIAL

 

Picture 11 [ghdx20151231ex1012f28b3004.jpg]

 

 



9972653

{2041-0737/00541709;8}

Exhibit D - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



Picture 12 [ghdx20151231ex1012f28b3005.jpg]

 





9972653

{2041-0737/00541709;8}

Exhibit D - 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

 

Picture 14 [ghdx20151231ex1012f28b3006.jpg]

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit D - 3

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

Picture 13 [ghdx20151231ex1012f28b3007.jpg]

 





9972653

{2041-0737/00541709;8}

Exhibit E - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF LETTER OF CREDIT ACCEPTABLE FROM SILICON VALLEY BANK

 

 

irrevocable standby letter of credit no. svbsf______

 

dated:  __________ ___, 20___

 

 

 

 

BENEFICIARY:

METROPOLITAN LIFE INSURANCE COMPANY

REAL ESTATE INVESTMENTS

425 MARKET STREET, SUITE 1050

SAN FRANCISCO, CA 94105

 

APPLICANT:

GENOMIC HEALTH, INC.

301 PENOBSCOT DRIVE

REDWOOD CITY, CA 94063

 

AMOUNT:US $319,674.27

 

EXPIRATION DATE:___________, 201_

 

LOCATION:AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
AFORESAID ADDRESSEE (“BENEFICIARY”) FOR DRAWINGS UP TO US $319,674.27 (THREE
HUNDRED NINETEEN THOUSAND TWO HUNDRED SEVENTY-FOUR AND 27/100 DOLLARS) EFFECTIVE
IMMEDIATELY.  THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR
OFFICE AT:  3003 TASMAN DRIVE, MAIL SORT HF210, SANTA CLARA, CA 95054
ATTENTION:  GLOBAL FINANCIAL SERVICES – STANDBY LETTER OF CREDIT DEPARTMENT (THE
BANK’S OFFICE), AND EXPIRES WITH OUR CLOSE OF BUSINESS ON _____________, 201_.

 

THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.

 

WE HEREBY UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON US,
INDICATING OUR CREDIT NO. SVBSF______, FOR ALL OR ANY PART OF THIS CREDIT IF
PRESENTED AT OUR OFFICE SPECIFIED IN PARAGRAPH ONE ON OR BEFORE THE EXPIRY DATE
OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE TOGETHER WITH THE ORIGINAL LETTER OF
CREDIT AND ALL AMENDMENTS, IF ANY.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION.  THE OBLIGATION OF SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF SILICON VALLEY BANK,
AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRY DATE HEREOF, OR ANY
FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO AN EXPIRATION
DATE WE NOTIFY YOU BY REGISTERED MAIL/COURIER THAT WE ELECT NOT TO CONSIDER THIS
LETTER OF CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.

 

PARTIAL DRAWS ARE ALLOWED.

 

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED ONE OR MORE TIMES BUT IN EACH INSTANCE
TO A SINGLE BENEFICIARY AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN UNDER
THIS LETTER OF CREDIT.  ANY SUCH TRANSFER MAY BE EFFECTED ONLY UPON PRESENTATION
TO US, THE ISSUING BANK, AT THE BANK’S OFFICE SPECIFIED IN THE FIRST PARAGRAPH
ABOVE, OF THE ATTACHED EXHIBIT “A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY.  ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR SPECIFIED OFFICE.  EACH
TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE ORIGINAL
LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT SO ENDORSED
TO THE TRANSFEREE.  EACH SUCH TRANSFER WILL BE EFFECTED AT NO COST TO THE
BENEFICIARY OR TRANSFEREE.  OUR TRANSFER FEE ¼ OF 1% OF THE TRANSFER

9972653

{2041-0737/00541709;8}

Exhibit E - 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



AMOUNT (MINIMUM US$250.00) WILL BE FOR THE ACCOUNT OF THE APPLICANT.  HOWEVER,
ANY TRANSFER IS NOT CONTINGENT UPON APPLICANT’S ABILITY TO PAY OUR TRANSFER FEE.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 AND THE LAWS OF THE STATE OF NEW YORK AND, IN THE
EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL.  IF THIS
CREDIT EXPIRES DURING AN INTERRUPTION OF BUSINESS AS DESCRIBED IN ARTICLE 17 OF
SAID PUBLICATION 500, THE BANK HEREBY SPECIFICALLY AGREES TO EFFECT PAYMENT IF
THIS CREDIT IS DRAWN AGAINST WITHIN 30 DAYS AFTER THE RESUMPTION OF BUSINESS.

 

 

SILICON VALLEY BANK,

 

 

____________________________________________________

AUTHORIZED SIGNATURE  AUTHORIZED SIGNATURE

 

 

 





9972653

{2041-0737/00541709;8}

Exhibit E - 3

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT “A”

 

DATE:

 

TO: SILICON VALLEY BANK

       3003 TASMAN DRIVE

       SANTA CLARA, CA 95054

       ATTN:  GLOBAL FINANCIAL SERVICES

 

RE:       SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_____

DATED __________ ___, 20___ AMOUNT: US$_______________.

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

_______________________________________________________________________________

(NAME OF TRANSFEREE)

 

________________________________________________________________________________

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE.  TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

__________________________

(SIGNATURE OF BENEFICIARY)**

 

 

 

**THIS TRANSFER FORM, EXHIBIT “A”, MUST BE NOTARIZED BY A NOTARY PUBLIC

 

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit E - 4

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT F

 

FAIR MARKET RENTAL RATE

 

1.Definition of Fair Market Rental Rate.  "Fair Market Rental Rate" shall mean
the Monthly Base Rent equal to the monthly base rental per rentable square foot
which a tenant would pay and which a willing landlord would accept for first
class office/R&D/laboratory space comparable to the Premises in the Building and
in other buildings of class A standards in Seaport Centre, including for
purposes of this Exhibit Phases I, II and III as described on Exhibit C and
excluding Seaport Plaza (“Applicable Market”) for the period for which such
rental is to be paid and for a lease on terms substantially similar to those of
the Lease (including, without limitation, those applicable to Taxes, Operating
Expenses and exclusions, but also considering so-called net and triple net
leases, and leases utilizing operating expense stops or base years, and making
appropriate adjustment between such leases and this Lease, as described below),
based on prevailing market conditions in the Building and in other buildings of
class A standards in the Applicable Market at the time such determination is
made ("Comparable Transactions").  Without limiting the generality of the
foregoing, Comparable Transactions shall be for a term similar to the term of
tenancy and for space comparable in use, floor levels, square footage and
location within the Building and in other buildings of class A standards in the
Applicable Market as the transaction for which Fair Market Rental Rate is being
determined; however, leases of unusual or odd shaped spaces shall not be
considered.  In any determination of Fair Market Rental Rate, the stated or
contract monthly net or base rental in Comparable Transactions shall be
appropriately adjusted to take into account the different terms and conditions
prevailing in such transactions and those present in the Lease, including,
without limitation: (a) the extent to which average annual expenses and taxes
per rentable square foot payable by tenants in Comparable Transactions vary from
those payable by Tenant under the Lease, and so, for example, if the Lease
provides for payment of Rent Adjustments and/or certain Operating Expenses on
the basis of increases over a base year, then the rate of Monthly Base Rent
under the Lease shall be based upon a step-up to change the calendar year which
serves as the base year for calculation of the base for such Operating Expenses
for the Option Term to be the full calendar year in which the Option Term
commences, and such step-up shall be considered in the determination of the Fair
Market Rental Rate; (b) tenant improvements, value of existing tenant
improvements, the concessions, if any, being given by landlords in Comparable
Transactions, such as parking charge abatement, free rent or rental abatement
applicable after substantial completion of any tenant improvements (and no
adjustment shall be made for any free or abated rent during any construction
periods), loans at below-market interest rates, moving allowances, space
planning allowances, lease takeover payments and work allowances, as compared to
any tenant improvement, refurbishment or repainting allowance given to Tenant
under the Lease for the space for which Fair Market Rental Rate is being
determined; (c) the brokerage commissions, fees and bonuses payable by landlords
in Comparable Transactions (whether to tenant's agent, such landlord or any
person or entity affiliated with such landlord), as compared to any such amounts
payable by Landlord to the broker(s) identified with respect to the transaction
for which Fair Market Rental Rate is being determined; (d) the time value of
money; (e) any material difference between the definition of rentable area and
the ratio of project rentable to useable square feet in Comparable Transactions,
as compared to such figures applicable to the space for which Fair Market Rental
Rate is being determined; and (f) the extent to which charges for parking by
tenants in Comparable Transactions vary from those payable by Tenant under the
Lease.

 

2.Sealed Estimates.  In the event the Lease requires Fair Market Rental Rate to
be determined in accordance with this Exhibit, Landlord and Tenant shall meet
within ten (10) business days thereafter and each simultaneously submit to the
other in a sealed envelope its good faith estimate of Fair Market Rental Rate
(the "Estimates").  If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates.  If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place.  In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental.  In the event neither party submits
an Estimate at that meeting, the transaction for which Fair Market Rental Rate
is being determined shall be deemed cancelled and of no further force or effect.

 

3.Selection of Arbitrators.  If the higher Estimate is more than one hundred
five percent (105%) of the lower Estimate, then either Landlord or Tenant may,
by written notice to the other within five (5) business days after delivery of
Estimates at the meeting, require that the disagreement be resolved by
arbitration.  In the event neither party gives such notice, the transaction for
which Fair Market Rental Rate is being determined shall be deemed cancelled and
of no further force or effect.  Within five (5) business days after such notice,
the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers with experience in real estate activities, including
at least five (5) years’ experience in appraising comparable space in the
Applicable Market ("Qualified Appraisers").  If the parties cannot timely agree
on such arbitrators, then within the following five (5) business days, each
shall select and inform the other party of one (1) Qualified Appraiser and
within a third period of five (5) business days, the two appraisers (or if only
one (1) has been duly selected, such single appraiser) shall select as
arbitrators a panel of three additional Qualified Appraisers, which three
arbitrators shall proceed to determine Fair Market Rental Rate pursuant to
Section 4 of this Exhibit.  Both Landlord and Tenant shall be entitled to
present evidence supporting their respective positions to the panel of three
arbitrators.

 

4.Arbitration Procedure.  Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate.  Upon an Estimate's selection by two (2) of the
arbitrators, it shall be the applicable Fair Market Rental Rate and such
selection shall be binding upon Landlord and Tenant.  If the arbitrators
collectively determine that expert advice is reasonably necessary to assist them
in determining Fair Market Rental Rate, then they may retain one or more
qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice.  The party whose
Estimate is not chosen by the arbitrators shall pay the costs of the arbitrators
and any experts retained by the arbitrators.  Any fees of any counsel or expert
engaged directly by Landlord or Tenant, however, shall be borne by the party
retaining such counsel or expert.

 

 



9972653

{2041-0737/00541709;8}

Exhibit F - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

5.Rent Pending Determination of Fair Market Rental Rate.  In the event that the
determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall pay Landlord
Monthly Base Rent and Rent Adjustment Deposits as would apply under Landlord’s
Estimate pursuant to Section 2 of this Exhibit until the Fair Market Rental Rate
is determined.  In the event that the Fair Market Rental Rate subsequently
determined is different from the amount paid for the applicable period, then
within thirty (30) days after such determination, Tenant shall pay Landlord any
greater amounts due and Landlord shall credit Tenant (against the next Monthly
Base Rent installments due) for any reduction in the amounts due.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit F - 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT G

TENANT’S PERSONAL PROPERTY

 

 

Tenant’s Personal Property shall mean the following items belonging to Tenant,
it being acknowledged that if any of the following are affixed to the Premises
in the normal manner for such item, it shall still be deemed to be Tenant’s
Personal Property:

 

1.   Water deionization/purification systems;

2.   Facility vacuum system;

3.   Facility clean dry air system;

4.   Telecommunications systems;

5.   Computer, storage, and networking systems;

6.   Waste neutralization and monitoring systems;

7.   Trash compactor system;

8.   Satellite and/or radio frequency signal receivers/transmitters;

9.   Compressed gas distribution system;

10.  Audio-visual equipment;

11.  Electronic security,  monitoring and surveillance systems;

12.  Back-up and emergency electrical power equipment;

13.  Laboratory casework including fume hoods;

14.  Moveable benches and tables;

15.  Office furniture and equipment;

16.  Bicycle lockers;

17.  Shower and personnel room lockers;

18. Laboratory equipment including autoclaves, glass washers, ice makers, cage
washers, dryers, environmental chambers;

19. Servery equipment (i.e., equipment, including all appliances, used in food
service, in the break area or kitchen area)

20. Fermentation system equipment; and

21. Such other items installed in the Premises by Tenant at Tenant’s expense
during the term of the Lease as are agreed to in writing by Tenant and Landlord
to be Tenant’s Personal Property.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit G - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



EXHIBIT H

FORM OF LETTER OF CREDIT

 

 

 

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

 

 

 

Our No.

 

  Other

 

 

 

 

Applicant

 

 

 

TO:      [Name of Beneficiary]

[Address]

Attention:  Director, EIM

 

IRREVOCABLE LETTER OF CREDIT NO. ___________

 

We hereby establish this irrevocable Letter of Credit in favor of the aforesaid
addressee (“Beneficiary”) for drawings up to United States $____________________
effective immediately.  This Letter of Credit is issued, presentable and payable
at our office at [issuing bank’s address in City specified by Landlord] and
expires with our close of business on ___________, 20__.

 

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

 

We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit No. ________, for all or any part of this Credit if
presented at our office specified in paragraph one on or before the expiry date
or any automatically extended expiry date.

 

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification.  The obligation of [issuing bank] under
this Letter of Credit is the individual obligation of [issuing bank], and is in
no way contingent upon reimbursement with respect thereto.

 

It is a condition of this Letter of Credit that it is deemed to be automatically
extended without amendment for one (1) year from the expiry date hereof, or any
future expiration date, unless at least thirty (30) days prior to an expiration
date we notify you by registered mail that we elect not to consider this Letter
of Credit renewed for any such additional period.

 

This Letter of Credit is transferable by the Beneficiary and by any successive
transferees at no charge or cost to Beneficiary or any transferee.  Transfers of
this Letter of Credit are subject to receipt of Beneficiary's (and subsequently,
transferee’s) instructions in the form attached hereto as Schedule 1 accompanied
by the original Letter of Credit and amendments(s) if any.

 

This Letter of Credit is subject to and governed by the Laws of the State of New
York and the 2007 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 600) and, in the
event of any conflict, the Laws of the State of New York will control.  If this
Credit expires during an interruption of business as described in article 36 of
said Publication 600, the bank hereby specifically agrees to effect payment if
this Credit is drawn against within 30 days after the resumption of business.

 

 

Very truly yours,

 

 

 

 

 

 

 

[issuing bank]

 





9972653

{2041-0737/00541709;8}

Exhibit H - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1 TO LETTER OF CREDIT

 

 

[Bank – then current issuer of Letter of Credit]

c/o _________________________

____________________________

____________________________

Attention:____________________

 

Re:  Irrevocable Letter of Credit No. ________________

 

Ladies & Gentlemen:

 

The undersigned acknowledges receipt of your advice No. _________________ of a
credit issued in our favor, the terms of which are satisfactory.  We now
irrevocably transfer the said credit and all amendments and extensions thereof,
if any, to:

 

 

__________________________

[Name of Transferee]

 

 

__________________________

[Address]

 

 

You are to inform the transferee of this transfer and such transferee shall have
sole rights as beneficiary under the credit, including any amendments, extension
or increases thereof, without notice to or further assent from us.

 

This transfer is at no charge or cost to Beneficiary or the transferee.

 

 

Yours very truly,

 

 

 

Beneficiary

 

 

 

By:

 

 

Acknowledged and agreed by Bank [then current issuer of Letter of Credit]:

 

 

 

 

(Bank – then current issuer of Letter of Credit)

 

 

 

 

 



9972653

{2041-0737/00541709;8}

Exhibit H - 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 



RIDER 1

COMMENCEMENT DATE AGREEMENT

 

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation ("Landlord"), and
GENOMIC HEALTH, INC., a Delaware corporation ("Tenant"), have entered into a
certain Lease dated ___________________, 2015 (the "Lease").

 

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

 

1.Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Lease.

 

2.The Commencement Date of the Term of the Lease is                        . 

 

3.The Expiration Date of the Term of the Lease is                          .

 

4.Tenant hereby confirms the following:

 

(a)That it has accepted possession of the Premises pursuant to the terms of the
Lease;

 

(b)That the Landlord Work, if any, is Substantially Complete; and

 

(c)That the Lease is in full force and effect.

 

5.Except as expressly modified hereby, all terms and provisions of the Lease are
hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

 

6.The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein.  No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Agreement and such execution and delivery have been duly authorized.

 

TENANT:

    

LANDLORD:

 

 

 

GENOMIC HEALTH, INC., 

 

METROPOLITAN LIFE INSURANCE COMPANY,

a Delaware corporation

 

a New York corporation

 

 

 

By

 

 

By

 

 

 

 

 

 

 

 

 

 

 

Print name

 

Print name

Its

 

 

Its

 

 

 

 

(Chairman of Board, President or Vice President)

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

Print name

 

 

Its

 

 

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

 

 

 

 

 

 

 



9972653

{2041-0737/00541709;8}

Rider 1 - 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 

 

RIDER 2

ADDITIONAL PROVISIONS

 

 

This Rider 2 ("Rider") is attached to and a part of a certain Lease by
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as Landlord, and
GENOMIC HEALTH, INC., a Delaware corporation, as Tenant, for the Premises as
described therein (the "Lease").

 

SECTION 1.DEFINED TERMS; FORCE AND EFFECT

 

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation.  This Rider forms a part of the
Lease.  Should any inconsistency arise between this Rider and any other
provision of the Lease as to the specific matters which are the subject of this
Rider, the terms and conditions of this Rider shall control.

 

SECTION 2.PREMISES; CONDITION; DELIVERY; COMMENCEMENT DATE

 

(a)Landlord shall tender to Tenant possession of the Premises in the condition
specified in the Workletter (free of all prior occupants and their personal
property) on or about July 1, 2016 (the “Projected Delivery Date”).  On the date
Landlord actually tenders to Tenant possession of the Premises (the “Delivery
Date”), all the conditions and covenants of the Lease shall apply, and Tenant
shall observe and perform all conditions and covenants of the Lease, including
all that are specified to apply during the Term (for example only, Tenant’s
insurance and indemnification obligations), except as otherwise expressly
provided in this Rider.  The Term of this Lease shall be as shown in Section
1.01(5) of the Basic Lease Provisions and the “Commencement Date” of the Term
shall be as set forth in Section 1.01(6).  .

 

(b)Within thirty (30) days following the occurrence of the Commencement Date,
upon request by Landlord or Tenant, Tenant and Landlord shall enter into an
agreement (which is attached to this Lease as Rider 1) confirming the
Commencement Date and the Expiration Date.  If Tenant fails to enter into such
agreement, then the Commencement Date and the Expiration Date shall be the dates
designated by Landlord in such agreement.

 

(c)If Landlord shall be unable to give possession of the Premises on the
Projected Delivery Date by reason of the following: (i) the holding over or
retention of possession of any tenant, tenants or occupants, or (ii) for any
other reason beyond Landlord’s reasonable control, then Landlord shall not be
subject to any liability for the failure to give possession on said date.  Under
such circumstances, the Commencement Date shall be delayed by a number of days
equal to the days of delay in Landlord’s delivery of possession to Tenant.  No
such failure to deliver possession on the originally scheduled Projected
Delivery Date shall affect the validity of this Lease or the obligations of the
Tenant hereunder.

 

SECTION 3.OFFER RIGHT.

 

(a)Tenant shall have a one-time right to lease an Offer Space (defined below) if
and to the extent such space is Available (as defined in Section 3(b) below)
during the period beginning on the Commencement Date and ending twelve (12)
months prior to the Expiration Date of the Term unless, prior to or concurrent
with such expiration Tenant exercises its Option to Extend pursuant to Section 4
below, in which case Tenant’s right to lease the Offer Space shall expire twelve
(12) months prior to the expiration of the Option Term (the “Offer
Period”), upon and subject to the terms and conditions of this Section (the
"Offer Right"), and provided that at the time of exercise of such
right:  (i) Tenant or a Permitted Transferee which has satisfied the
requirements of Sections 10.01 and 10.05 of the Lease must be conducting
regular, active, ongoing business in, and be in occupancy (and occupancy by a
subtenant, licensee or other party permitted or suffered by Tenant shall not
satisfy such condition) of the entire Premises; and (ii) there has been no
material adverse change in Tenant's financial position from such position as of
the date of execution of the Lease, as certified by Tenant's independent
certified public accountants, and as supported by Tenant's certified financial
statements, copies of which shall be delivered to Landlord with Tenant's written
notice exercising its right hereunder.  Without limiting the generality of the
foregoing, Landlord may reasonably conclude there has been a material adverse
change if Tenant's independent certified public accountants do not certify there
has been no such change.

 

(b)“Offer Space” shall mean any space that becomes Available in the 600
Galveston and 301 Galveston buildings in the Project.  The term "Available"
shall mean that the space in question is either:  (1) vacant and free and clear
of all “Prior Rights” (defined below); or (2) space as to which Landlord has
received a proposal, or Landlord is making a proposal, for a lease or rights of
any nature applicable in the future when such space would be free and clear of
all Prior Rights.  “Prior Rights” shall mean rights of third parties to lease or
occupy the Offer Space that predate the execution and delivery of this
Lease.  Landlord and Tenant acknowledge that the Offer Space is, as of the date
of this Lease, leased under: (i) that certain lease, by and between Landlord and
AcelRx Pharmaceuticals, dated as of May 2, 2014, and (ii) that certain lease, by
and between Landlord and Maraxi, Inc.,  dated as February 11, 2013 (the
“Existing Leases”).  The term “Prior Rights” shall mean any extension of the
term of the Existing Leases pursuant to the option to extend set forth in the
Existing Leases.

 

(c)Nothing herein shall be deemed to limit or prevent Landlord from marketing,
discussing or negotiating with any other party for a lease of, or rights of any
nature as to, any part of any Offer Space, but during the Offer Period before
Landlord makes any written proposal to any other party (other than a party with
Prior Rights) for any Offer Space which becomes Available (including giving a
written response to any proposal or offer received from another party), or
contemporaneously with making any such proposal, and in any event within
thirty (30) days after such space becomes vacant and free and clear of all
“Prior Rights”, Landlord shall give Tenant written notice ("Landlord's Notice")
that the subject Offer Space is Available and Landlord’s estimate of the
projected date such



9972653

{2041-0737/00541709;8}

Rider 2 ‑ Page 1

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 

 

space will be vacant and deliverable to Tenant Landlord’s estimate of the
applicable Fair Market Rental Rate, as defined in Exhibit F hereto (“Landlord’s
Estimate”), and if applicable, base year or base amount (if different from that
for the rest of the Premises) with respect to Operating Expenses.  Unless
otherwise specified in Landlord’s Notice, the Offer Space shall be offered on
the same terms and conditions contained in the Lease except as follows (the
“Offer Space Terms”):  (i) Tenant shall accept the Offer Space in its then “AS
IS” condition, but broom clean and free of all tenants or occupants, without any
obligation of Landlord to repaint, remodel, improve or alter such space for
Tenant’s occupancy or to provide Tenant any allowance therefor, except to the
extent tenants leasing space in Comparable Transactions receive an allowance
pursuant to the definition of Fair Market Rental Rate, provided, however,
Landlord, by notice given to Tenant within thirty (30) days after receipt of
Tenant’s Election Notice, may elect to provide, in lieu of such allowance for
alterations to the Offer Space, a rent credit equal to the amount of the
allowance that would have otherwise been given, credited toward the rents
applicable only to the Offer Space and due starting after such rent obligation
commences; (ii) Landlord shall deliver the Offer Space to Tenant no later than
thirty (30) days after the later of the date on which Landlord regains
possession of such space; (iii) upon such delivery, the Offer Space shall be
part of the Premises under the Lease, such that the term “Premises” in the Lease
thereafter shall mean both the space leased immediately prior to such delivery
and the Offer Space, and shall be leased for the remaining term of the Lease
(including any extension pursuant to the Option to Extend); (iv) starting on the
“Offer Space Rent Commencement Date”, which shall be the earlier to occur of (A)
one hundred and twenty (120) days after the Offer Space is delivered to Tenant,
or (B) the date Tenant commences its business operations in the Offer Space,
Tenant shall pay Monthly Base Rent equal to the Fair Market Rental Rate, with
Fair Market Rental Rate defined and determined as set forth herein and in
Exhibit F; (v) starting on the Offer Space Rent Commencement Date, with respect
to the Offer Space Tenant shall additionally pay Tenant’s Share of Operating
Expenses and Taxes, or increases therein, as applicable under the Lease, with
Tenant’s Share recalculated to reflect addition of the Offer Space or with a
separate Tenant’s Share for the Offer Space if the Lease provides for a base
year or base amount for calculation of Operating Expenses and if the base year
or base amount for the Offer Space is different from that for the rest of the
Premises; (vi) starting on such delivery date, Tenant shall additionally pay
other charges payable by Tenant for utilities and otherwise with respect to the
Offer Space; (vii) starting on the Offer Space Rent Commencement Date, with
respect to the Offer Space, Tenant shall additionally have the right to use
(pursuant to the terms of 2.06(c) of the Lease) additional unreserved parking
spaces at the rate of three and three tenths (3.3) spaces per one thousand
(1,000) square feet of Rentable Area; and (vii)  the Security Deposit shall be
increased to an amount that is the same percentage or proportion of Rent (after
including Rent for the Offer Space) as the prior amount of Security Deposit was
in relation to prior Rent.    For the period of ten (10) business days after
Landlord gives Landlord's Notice (the "Election Notice Period"), Tenant shall
have the right to give Landlord irrevocable written notice (“Election Notice”)
of Tenant’s election to lease all (and not less than all) the Offer Space
identified in Landlord’s Notice, on the terms set forth in Landlord’s Notice.

 

(d)In the event Tenant duly and timely delivers its Election Notice to Landlord,
such exercise shall thereby create and constitute a binding lease of the subject
Offer Space by and to Tenant.

 

(e)Landlord’s Estimate set forth in Landlord’s Notice shall be conclusive and
binding as the Monthly Base Rent payable for the Offer Space in Landlord’s
Notice unless Tenant notifies Landlord in Tenant’s Election Notice that Tenant
elects to lease the subject Offer Space but disputes Landlord’s Estimate and
specifies in detail the reasons therefor and states Tenant’s good faith estimate
of the Fair Market Rental Rate.  If the dispute is not resolved within ten (10)
business days after Landlord receives Tenant’s Election Notice as described
above, then the Fair Market Rental Rate shall be determined in accordance with
the terms of Exhibit F.

 

(e)If Tenant either fails or elects not to exercise its Offer Right as to the
Offer Space covered by Landlord's Notice by not giving its Election Notice
within the Election Notice Period, then Tenant's Offer Right shall terminate,
and be null and void, as to the subject space identified in the applicable
Landlord’s Notice (but not as to any Offer Space subject to this Offer Right
which has not become Available and been included in a Landlord’s Notice), and at
any time thereafter Landlord shall be free to lease and/or otherwise grant
options or rights to the subject space or any portion thereof on any terms and
conditions whatsoever free and clear of the Offer Right.

 

(f)During any period that Tenant does not occupy the entire Premises or that
there is an uncured default by Tenant under the Lease, or any state of facts
which with the passage of time or the giving of notice, or both, would
constitute such a default, the Offer Right shall not apply and shall be
ineffective and suspended, and Landlord shall not be obligated to give a
Landlord’s Notice as to any space which becomes Available during such suspension
period, and Landlord shall not be obligated to negotiate (or enter any
amendment) with respect to any Offer Space which was the subject of a pending
Landlord’s Notice for which an amendment has not been fully executed, and during
such suspension period Landlord shall be free to lease and/or otherwise grant
options or rights to such space on any terms and conditions whatsoever free and
clear of the Offer Right.  The Offer Right shall terminate upon any of the
following:  (1) the termination of the Lease upon the occurrence of a Tenant
default or otherwise; (2) Landlord's recovery of possession of the Premises upon
the occurrence of a Tenant default or otherwise; (3) rejection of the Lease in
any bankruptcy proceeding; or (4) the failure of Tenant timely to exercise, give
any notices, perform or agree, within any applicable time period specified
above, with respect to any Offer Space which was the subject of any Landlord’s
Notice.

 

(f)Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the lease of the subject Offer Space in accordance with the terms and conditions
of this Offer Right, in the form of an amendment to the Lease.  Tenant shall
execute such amendment within five (5) business days after receipt of the
proposed amendment and Landlord shall execute it promptly after
Tenant.  Notwithstanding any of the foregoing to the contrary, the failure of
Landlord to prepare such amendment or of either party to execute an amendment
shall not affect the validity and effectiveness of the lease of the Offer Space
in accordance with the terms and conditions of this Offer Right.

 

(g)The Offer Right is personal to Genomic, and may not be used by, and shall not
be transferable or





9972653

{2041-0737/00541709;8}

Rider 2 ‑ Page 2

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 

 

assignable (voluntarily or involuntarily) to any person or entity other than a
Permitted Transferee which is an assignee of the Lease and which has satisfied
the requirements of Sections 10.01 and 10.05 of the Lease, and such Permitted
Transferee may exercise the right without Tenant joining in or consenting to
such exercise, and notwithstanding anything to the contrary, Tenant shall remain
liable for all obligations under the Lease, including those resulting from any
such exercise with the same force and effect as if Tenant had joined in such
exercise.

 

SECTION 4.MONUMENT SIGNAGE.

 

(a)Grant of Right.  Notwithstanding any provision of Section 6.06 of the Lease
to the contrary, Tenant shall have the right to place Tenant identification on
the existing, exterior monument sign the Building, subject to the terms and
conditions set forth in this Section ("Exterior Sign Right").

 

(b)General Conditions & Requirements.  The size, type, style, materials, color,
method of installation and exact location of the sign, and the contractor for
and all work in connection with the sign, contemplated by this Section shall (i)
be subject to Tenant's compliance with all applicable laws, regulations and
ordinances and with any covenants, conditions and restrictions of record which
affect the Property; (ii) be subject to Tenant's compliance with all
requirements of Landlord’s current Project signage criteria at the time of
installation; (iii) be consistent with the design of the Building and the
Project; (iv) be further subject to Landlord's prior written consent. Tenant
shall, at its sole cost and expense, procure, install, maintain in first class
appearance and condition, and remove such sign.

 

(c)Removal & Restoration.  Upon the expiration or termination of the Exterior
Sign Right, but in no event later than the expiration of the Term or earlier
termination of the Lease, Tenant shall, at its sole cost and expense, remove
such sign and shall repair and restore the area in which the sign was located to
its condition prior to installation of such sign.

 

(d)Right Personal.  The Exterior Sign Right under this Section is personal to
Genomic, and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity.

 

SECTION 5.OPTION TO EXTEND.

 

(a)Landlord hereby grants Tenant a single option to extend the Term of the Lease
for an additional period of five (5) years (such period may be referred to as
the "Option Term"), as to the entire Premises as it then exists, upon and
subject to the terms and conditions of this Section (the "Option To Extend"),
and provided that at the time of exercise of such option (and each Option, if
more than one Option is granted):  (i) Tenant or a Permitted Transferee which
has satisfied the requirements of Sections 10.01 and 10.05 of the Lease must be
conducting regular, active, ongoing business in, and be in occupancy (and
occupancy by a subtenant, licensee or other party permitted or suffered by
Tenant shall not satisfy such condition) of the entire Premises; and (ii) there
has been no material adverse change in Tenant's financial position from such
position as of the date of execution of the Lease, as certified by Tenant's
independent certified public accountants, and as supported by Tenant's certified
financial statements, copies of which shall be delivered to Landlord with
Tenant's written notice exercising its right hereunder.  Without limiting the
generality of the foregoing, Landlord may reasonably conclude there has been a
material adverse change if Tenant's independent certified public accountants do
not certify there has been no such change.

 

(b)Tenant's election (the "Election Notice") to exercise the Option To Extend
must be given to Landlord in writing during the period starting twelve (12)
months before and ending nine (9) months before the scheduled Expiration Date of
the initial Term.  If Tenant either fails or elects not to exercise the Option
to Extend by not timely giving its Election Notice, then the Option to Extend
shall be null and void, including, if more than one Option is granted, the then
applicable Option to Extend and all further Options to Extend.

 

(c)The Option Term (and each Option Term, if more than one Option is granted)
shall commence immediately after the expiration of the preceding Term of the
Lease.  Tenant's leasing of the Premises during the Option Term shall be upon
and subject to the same terms and conditions contained in the Lease except that
(i) Tenant shall pay the "Option Term Rent", defined and determined in the
manner set forth in the immediately following Subsection; (ii) the Security
shall be increased to an amount that is the same percentage or proportion of
Option Term Rent as the prior amount of Security was in relation to Rent for the
Term prior to the Option Term, but in no event shall the Security be decreased;
and (iii) Tenant shall accept the Premises in its "as is" condition without any
obligation of Landlord to repaint, remodel, repair, improve or alter the
Premises or to provide Tenant any allowance therefor, except to the extent
tenants leasing space in Comparable Transactions receive an allowance pursuant
to the definition of Fair Market Rental Rate defined in Exhibit F hereto,
provided, however, Landlord by notice given to Tenant within thirty (30) days
after final determination of the Fair Market Rental Rate, may elect to provide,
in lieu of such allowance for alterations to the Premises, a rent credit equal
to the amount of the allowance that would have otherwise been given, credited
toward the rents applicable only to the Premises and due starting after such
rent obligation commences.  If Tenant timely and properly exercises the Option
To Extend, references in the Lease to the Term shall be deemed to mean the
preceding Term as extended by the Option Term unless the context clearly
requires otherwise.

 

(d)The Option Term Rent shall mean the sum of the Monthly Base Rent at the Fair
Market Rental Rate (as defined in Exhibit F) plus Rent Adjustments and/or
certain Operating Expenses (if applicable, based upon a step-up to change the
base year or base amount for calculation of Operating Expenses in connection
with determination of the Fair Market Rental Rate) plus other charges pursuant
to the Lease payable to Landlord.  The determination of Fair Market Rental Rate
and Option Term Rent shall be made by Landlord, in the good faith exercise of
Landlord's business judgment.  Within forty-five (45) days after Tenant's
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord's
determination of the Fair Market Rental Rate and Option Term Rent for the
Premises.  Tenant may, within fifteen (15) days after receipt thereof, deliver
to Landlord a written notice either:  (i) accepting Landlord's determination, in
which case the extension shall be effective and binding (subject to
Subsection (f) below) at the



9972653

{2041-0737/00541709;8}

Rider 2 ‑ Page 3

(501 Galveston Drive)

 

--------------------------------------------------------------------------------

 

 

 

accepted rate; or (ii) setting forth Tenant's good faith estimate, in which case
Landlord and Tenant will promptly confer and attempt to agree upon the Fair
Market Rental Rate and Option Term Rent.  Tenant's failure to timely deliver
such notice within such fifteen (15) day period shall be deemed its cancellation
of the Option.  In the event Tenant has delivered notice setting forth Tenant’s
different estimate, but no agreement in writing between Tenant and Landlord on
Fair Market Rental Rate and Option Term Rent is reached within thirty (30) days
after Landlord's receipt of Tenant's estimate, the Fair Market Rental Rate shall
be determined in accordance with the terms of Exhibit F.  Notwithstanding any of
the foregoing to the contrary, at no time during the Option Term shall the
Option Term Rent be less than the “Preceding Rent” (defined below).  The
Preceding Rent shall mean the sum of the Monthly Base Rent payable by Tenant
under this Lease calculated at the rate applicable for the last full month of
the Term preceding the Option Term plus the Rent Adjustments payable by Tenant
under the Lease (if applicable, using the base year for calculation of Base
Operating Expenses applicable for the last full month of the Term preceding the
Option Term), plus other charges pursuant to the Lease payable to Landlord.  To
the extent that Tenant pays directly the utility or service provider for
utilities or services which Tenant is to obtain directly pursuant to the Lease,
Tenant shall continue to pay such amounts, but such amounts shall not be counted
as part of the Preceding Rent or the Fair Market Rental Rate as used
herein.  Further, in the event that Landlord notifies Tenant that the Option
Term Rent shall equal the Preceding Rent, such determination shall be conclusive
and binding to set the Preceding Rent as the Option Term Rent for the Option
Term, Tenant shall not be entitled to dispute or contest such determination, and
the extension shall be effective and binding (subject to Subsection (f) below).

 

(e)Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the extension for the Option Term in accordance with the terms and conditions of
this Option to Extend, in the form of an amendment to the Lease, and Tenant
shall execute such amendment within five (5) business days after Landlord and
Tenant agree to the form of the proposed amendment and Landlord shall execute it
promptly after Tenant.  Notwithstanding any of the foregoing to the contrary,
the failure of Landlord to prepare such amendment or of either party to execute
an amendment shall not affect the validity and effectiveness of the extension
for the Option Term in accordance with the terms and conditions of this Option
to Extend.

 

(f)Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, whereupon any prior or subsequent exercise of this Option to Extend
shall be of no force or effect:

 

(i)Tenant's failure to timely exercise or timely to perform the Option to Extend
in strict accordance with the provisions of this Section.

 

(ii)The existence at the time Tenant exercises the Option to Extend or at the
commencement of the Option Term of a Default on the part of Tenant under the
Lease or of any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a Default.

 

(iii)Tenant's third Default under the Lease prior to the commencement of the
Option Term, notwithstanding that all such Defaults may subsequently be cured.

 

(g)Without limiting the generality of any provision of the Lease, time shall be
of the essence with respect to all of the provisions of this Section.

 

(h)This Option to Extend is personal to Genomic, and may not be used by, and
shall not be transferable or assignable (voluntarily or involuntarily) to any
person or entity other than a Permitted Transferee which is an assignee of the
Lease and which has satisfied the requirements of Sections 10.01 and 10.05 of
this Lease, and such Permitted Transferee may exercise the right without Tenant
joining in or consenting to such exercise, and notwithstanding anything to the
contrary, Tenant shall remain liable for all obligations under the Lease,
including those resulting from any such exercise with the same force and effect
as if Tenant had joined in such exercise.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9972653

{2041-0737/00541709;8}

Rider 2 ‑ Page 4

(501 Galveston Drive)

 

--------------------------------------------------------------------------------